 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
UST Inc.
as Seller,
AND
ANTARES 100WP LLC,
as Purchaser
pertaining to
100 West Putnam Avenue
Greenwich, Connecticut
January 31, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS     1  
 
  Section 1.1   Definitions     1  
 
  Section 1.2   References; Exhibits and Schedules     5  
 
                ARTICLE II AGREEMENT OF PURCHASE AND SALE     5  
 
  Section 2.1   Agreement     5  
 
  Section 2.2   Indivisible Economic Package     5  
 
  Section 2.3   Approval by Seller’s Board     5  
 
                ARTICLE III CONSIDERATION     6  
 
  Section 3.1   Purchase Price     6  
 
  Section 3.2   Assumption of Obligations     6  
 
  Section 3.3   Method of Payment of Purchase Price     6  
 
  Section 3.4   Lease     6  
 
                ARTICLE IV DEPOSIT AND ESCROW INSTRUCTIONS     6  
 
  Section 4.1   The Deposit     6  
 
  Section 4.2   Escrow Instructions     7  
 
  Section 4.3   Documents Deposited into Escrow     7  
 
  Section 4.4   Close of Escrow     7  
 
  Section 4.5   [INTENTIONALLY OMITTED]     8  
 
  Section 4.6   Indemnification of Title Company     8  
 
  Section 4.7   Maintenance of Confidentiality by Title Company     8  
 
  Section 4.8   [INTENTIONALLY OMITTED]     8  
 
  Section 4.9   Designation of Reporting Person     8  
 
                ARTICLE V CONDITION OF PROPERTY     9  
 
  Section 5.1   Sale “As Is”     9  
 
  Section 5.2   Connecticut Transfer Act     10  
 
  Section 5.3   Purchaser’s Release of Seller     11  
 
                ARTICLE VI TITLE AND SURVEY MATTERS     12  
 
  Section 6.1   Survey     12  
 
  Section 6.2   Title Commitment     12  
 
                ARTICLE VII INTERIM OPERATING COVENANTS AND ESTOPPELS     13  
 
  Section 7.1   Interim Operating Covenants     13  
 
                ARTICLE VIII REPRESENTATIONS AND WARRANTIES     14  
 
  Section 8.1   Seller’s Representations and Warranties     14  
 
  Section 8.2   Purchaser’s Representations and Warranties     16  
 
                ARTICLE IX CONDEMNATION AND CASUALTY     16  
 
  Section 9.1   Material Casualty     16  
 
  Section 9.2   Casualty of Less Than a Material Portion     17  
 
  Section 9.3   Condemnation of Property     17  
 
                ARTICLE X CLOSING     17  

-i-



--------------------------------------------------------------------------------



 



                 
 
  Section 10.1   Closing     17  
 
  Section 10.2   Purchaser’s Closing Obligations     18  
 
  Section 10.3   Seller’s Closing Obligations     18  
 
  Section 10.4   Prorations     20  
 
  Section 10.5   Delivery of Real Property     20  
 
  Section 10.6   Costs of Title Company and Closing Costs     20  
 
                ARTICLE XI BROKERAGE     21  
 
  Section 11.1   Brokers     21  
 
                ARTICLE XII CONFIDENTIALITY     21  
 
  Section 12.1   Confidentiality     21  
 
                ARTICLE XIII REMEDIES     22  
 
  Section 13.1   Default by Seller     22  
 
  Section 13.2   Default by Purchaser     22  
 
  Section 13.3   Consequential and Punitive Damages     22  
 
                ARTICLE XIV NOTICES     23  
 
  Section 14.1   Notices     23  
 
                ARTICLE XV ASSIGNMENT AND BINDING EFFECT     24  
 
  Section 15.1   Assignment; Binding Effect     24  
 
               
ARTICLE XVI PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
    24  
 
  Section 16.1   Survival of Representations, Warranties and Covenants     24  
 
                ARTICLE XVII 1031 EXCHANGE     25  
 
                ARTICLE XVIII MISCELLANEOUS     25  
 
  Section 18.1   Waivers     25  
 
  Section 18.2   Recovery of Certain Fees     25  
 
  Section 18.3   Time of Essence     26  
 
  Section 18.4   Construction     26  
 
  Section 18.5   Counterparts     26  
 
  Section 18.6   Severability     26  
 
  Section 18.7   Entire Agreement     26  
 
  Section 18.8   Governing Law     27  
 
  Section 18.9   No Recording     27  
 
  Section 18.10   Further Actions     27  
 
  Section 18.11   No Other Inducements     27  
 
  Section 18.12   No Partnership     27  
 
  Section 18.13   Limitations on Benefits     27  
 
  Section 18.14   Limitation of Liability     27  
 
  Section 18.15   Reference to Time.     27  
 
               

-ii-



--------------------------------------------------------------------------------



 



                  EXHIBITS           Exhibit A — Legal Description of Real
Property         Exhibit B — List of Excluded Personal Property        
Exhibit C — List of Service Contracts         Exhibit D — List of Pending
Lawsuits         Exhibit E — Non-Foreign Entity Certification         Exhibit F
— Bill of Sale, Assignment and Assumption         Exhibit G — Special Warranty
Deed         Exhibit H — Environmental Reports and Studies         Exhibit I —
Lease        

 -iii-

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
          AGREEMENT OF PURCHASE AND SALE (“Agreement”) entered into and
effective for all purposes as of January 31, 2007 (the “Effective Date”), by and
between , UST INC., a Delaware corporation (“Seller”), and ANTARES 100WP LLC, a
Delaware Limited Liability Company (“Purchaser”).
          Seller and Purchaser covenant and agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
          “Affiliate” means any person or entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Purchaser or Seller, as the case may be. For the purposes of
this definition, “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.
          “Agreement” has the meaning ascribed to such term in the opening
paragraph.
          “Authorities” means all governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property or the Improvements
(or any portion thereof).
          “Bill of Sale” has the meaning ascribed to such term in
Section 10.2(b).
          “Board Approval Date” has the meaning ascribed to such term in
Section 2.3.
          “Broker” has the meaning ascribed to such term in Section 11.1.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
as the same may be amended.
          “Certificate as to Foreign Status” has the meaning ascribed to such
term in Section 10.3(d).
          “Closing” means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.

-1-



--------------------------------------------------------------------------------



 



          “Closing Date” means the date on which the Closing occurs, which date
will be March 2, 2007, or such earlier or later Business Day to which Purchaser
and Seller may hereafter agree in writing.
          “Closing Statement” has the meaning ascribed to such term in
Section 10.4.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commitment” has the meaning ascribed to such term in Section 6.2(a).
          “Confidentiality Agreement” means that certain Confidentiality
Agreement dated January 3, 2007 executed by Purchaser.
          “Deed” has the meaning ascribed to such term in Section 10.3(a).
          “Deposit” has the meaning ascribed to such term in Section 4.1.
          “Documents” has the meaning ascribed to such term in Section 5.2(a).
          “Effective Date” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Environmental Laws” means all federal, state and local environmental
laws, rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any Authorities and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to or affect (i) the Real Property or the Improvements (or any portion
thereof), (ii) the use, ownership, occupancy or operation of the Real Property
or the Improvements (or any portion thereof), (iii) Seller, or (iv) Purchaser,
and as same have been amended, modified or supplemented from time to time prior
to and are in effect as of the date of this Agreement, including but not limited
to CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et
seq.), RCRA, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. §
11001 et seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401
note, et seq.), comparable state and local laws, and any and all rules and
regulations which are in effect as of the date of this Agreement under any and
all of the aforementioned laws.
          “Existing Survey” has the meaning ascribed to such term in
Section 6.1.
          “Expiration Date” has the meaning ascribed to such term in
Section 8.1(f).
          “Governmental Regulations” means all laws, ordinances, rules and
regulations of the Authorities applicable to Seller or Seller’s use and
operation of the Real Property or the Improvements or any portion thereof.
          “Hazardous Substances” means all (a) electromagnetic waves, urea
formaldehyde foam insulation and transformers or other equipment that contains
dielectric fluid

-2-



--------------------------------------------------------------------------------



 



containing polychlorinated biphenyls of 50 ppm or greater, (b) any solid,
liquid, gaseous or thermal contaminant, including smoke vapor, soot, fumes,
acids, alkalis, chemicals, waste, petroleum products or byproducts, asbestos,
PCBs, phosphates, lead or other heavy metals, chlorine or radon gas, (c) any
solid or liquid wastes (including hazardous wastes), hazardous air pollutants,
hazardous substances, hazardous chemical substances and mixtures, toxic
substances, pollutants and contaminants, as such terms are defined in any
Environmental Law, including, without limitation CERCLA, RCRA, the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Hazardous Substances
Transportation Act, the Toxic Substances Control Act, the Clean Water Act (33
U.S.C. § 1321 et seq.), the Clean Air Act, the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.), as such Environmental Laws have been amended
and/or supplemented from time to time prior to the date of this Agreement, and
any and all rules and regulations promulgated under any of the above, and
(d) any other chemical, material or substance, the use or presence of which, or
exposure to the use or presence of which, is prohibited, limited or regulated by
any Environmental Laws, in effect as of or prior to the date of this Agreement
or as the same may be amended or supplemented after the date of this Agreement.
          “Improvements” means all buildings, structures, fixtures, parking
areas and other improvements owned by Seller and located on the Real Property.
          “Lease” has the meaning ascribed to such term in Section 3.4.
          “Licenses and Permits” means, any and all of Seller’s right, title and
interest, to the extent assignable without the necessity of consent, in and to,
collectively, licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps and entitlements issued, approved or granted by
the Authorities prior to Closing in connection with the Real Property and the
Improvements, together with all renewals and modifications thereof.
          “Material Portion” means damage by fire or other casualty to the Real
Property and the Improvements or a portion thereof requiring repair costs in
excess of 10% of the Purchase Price as such repair costs are reasonably
estimated by Seller.
          “Permitted Exceptions” has the meaning ascribed to such term in
Section 6.2(a).
          “Personal Property” means all of Seller’s right, title and interest in
and to, collectively, the equipment, appliances, tools, supplies, machinery,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively by Seller in connection with its ownership or
operation of the Improvements, but specifically excluding (i) the personal
property set forth on Exhibit B attached hereto, and (ii) any items of personal
property owned by third parties and leased to Seller.
          “Property” has the meaning ascribed to such term in Section 2.1.
          “Proration Items” has the meaning ascribed to such term in
Section 10.4.
          “Purchase Price” has the meaning ascribed to such term in Section 3.1.

-3-



--------------------------------------------------------------------------------



 



          “Purchaser” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
and as further amended.
          “Real Property” means those certain parcels of or interests in real
property commonly known as 100 West Putnam Avenue in Greenwich, Connecticut, as
more particularly described on Exhibit A attached hereto and made a part hereof,
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the streets, alleys and right-of-ways which abut
such real property, and any easement rights, air rights, subsurface rights,
development rights and water rights appurtenant to such real property.
          “Representatives” has the meaning ascribed to such term in
Section 12.1.
          “Seller” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Seller Released Parties” has the meaning ascribed to such term in
Section 5.3(a).
          “Service Contracts” means all of Seller’s right, title and interest in
and to, collectively, the service agreements, maintenance contracts, equipment
leasing agreements, leasing commission agreements, warranties, guarantees, bonds
and other contracts for the provision of labor, services, materials or supplies
relating solely to the Real Property, Improvements or Personal Property and
under which Seller is currently paying for services rendered in connection
therewith, as listed on Exhibit C attached hereto, together with any and all
renewals, supplements, amendments and modifications thereof, and any and all new
such agreements entered into after the Effective Date, to the extent permitted
by Section 7.1(f), except that any existing management agreements will be
terminated at Closing and are excluded from such term.
          “Title Company” means First American Title Insurance Company, 1150
Summer Street, Stamford, CT 06905, Attn: Mark Kavanagh, Phone: (203) 325-1555.
          “Title Policy” has the meaning ascribed to such term in
Section 6.2(a).
          “Title Standards” has the meaning ascribed to such timer in
Section 6.2(c).
          “To Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of Donna Mecca, Facilities Manager,
without any independent investigation or inquiry whatsoever. Such individuals
are named in this Agreement solely for the purpose of establishing the scope of
Seller’s knowledge. Such individuals shall not be deemed to be parties to this
Agreement nor to have made any representations or warranties hereunder, and no
recourse shall be had to such individuals for any of Seller’s representations
and warranties hereunder (and Purchaser hereby waives any liability of or
recourse against such individuals).

-4-



--------------------------------------------------------------------------------



 



          “Town” means the Town of Greenwich, Connecticut.
     Section 1.2 References; Exhibits and Schedules Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF PURCHASE AND SALE
     Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the “Property”):
          (a) the Real Property;
          (b) the Improvements;
          (c) the Personal Property;
          (d) any and all of Seller’s right, title and interest in and to the
Service Contracts and the Licenses and Permits, in each case to the extent
assignable without the necessity of consent or approval and, if consent or
approval is required, to the extent any necessary consent or approval has been
obtained.
     Section 2.2 Indivisible Economic Package. Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property,
it being the express agreement and understanding of Purchaser and Seller that,
as a material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
     Section 2.3 Approval by Seller’s Board
Notwithstanding any contrary or inconsistent provision contained herein, this
Agreement, and the obligation of the parties hereunder is contingent upon
approval of this Agreement, and the transactions contemplated herein, by the
Seller’s Board of Directors, not later than February 2, 2006 (“Board Approval
Date”). If Seller shall fail to obtain such approval by the Board Approval Date,
Seller shall so notify Purchaser, whereupon the Deposit shall, by wire transfer,
be returned to Purchaser and thereupon this Agreement shall terminate and
neither party shall have any further rights or remedies hereunder, except as
otherwise specifically provided herein. If Seller shall fail to so notify
Purchaser, Seller shall have no further right to terminate this Agreement
pursuant to this Section 2.3.

-5-



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION
     Section 3.1 Purchase Price. The purchase price for the Property (the
“Purchase Price”) will be ONE HUNDRED THIRTY MILLION and No/100 Dollars
($130,000,000.00) in lawful currency of the United States of America, payable as
provided in Section 3.3.
     Section 3.2 Assumption of Obligations. As additional consideration for the
sale and purchase of the Property, effective as of Closing, Purchaser will be
deemed to have, and by virtue of closing the purchase of the Property Purchaser
shall have assumed and agreed to perform, pay, discharge, observe and comply
with, as applicable, all of the covenants, liabilities, duties, debts,
obligations and responsibilities of Seller, Seller’s predecessors in title (if
any) and Seller’s Affiliates pursuant to the Service Contracts and the Licenses
and Permits assigned to Purchaser and which arise, accrue or are to be
performed, paid, discharged, observed or complied with on or after the Closing
Date. Purchaser hereby indemnifies, defends, and holds Seller and its Affiliates
harmless from and against any and all claims, liens, damages, demands, causes of
action, liabilities, lawsuits, judgments, losses, costs and expenses (including
without limitation, reasonable attorneys’ fees and expenses) asserted against or
incurred by Seller or its Affiliates and arising out of the failure of Purchaser
to perform its obligations pursuant to this Section 3.2. The provisions of this
Section 3.2 shall fully survive the Closing without limitation.
     Section 3.3 Method of Payment of Purchase Price. Purchaser, shall in
accordance with Section 4.3(a), deposit with the Title Company the Purchase
Price (subject to adjustments described in Section 10.4), together with all
other costs and amounts to be paid by Purchaser at Closing pursuant to the terms
of this Agreement, by Federal Reserve wire transfer of immediately available
funds to an account to be designated by the Title Company. No later than
11:00 a.m. on the Closing Date: (a) Purchaser will cause the Title Company to
(i) pay to Seller by Federal Reserve wire transfer of immediately available
funds to an account to be designated by Seller, the Purchase Price (subject to
adjustments described in Section 10.4), less any costs or other amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement, and (ii) pay
to all appropriate payees the other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement; and (b) Seller will direct the
Title Company to pay to the appropriate payees out of the proceeds of Closing
payable to Seller all costs and amounts to be paid by Seller at Closing pursuant
to the terms of this Agreement.
     Section 3.4 Lease. As a material element of the transactions contemplated
herein, Seller and Purchaser shall execute and deliver at Closing a lease for
the Premises in substantially the form attached hereto as Exhibit I and made a
part hereof (the “Lease”). Seller and Purchaser acknowledge and agree that the
conveyance of the premises to Purchaser and Seller’s leasing of the Premises
from Purchaser pursuant to the Lease shall occur simultaneously at the Closing.
The Commencement Date of the Lease (as defined therein) shall be the date of
Closing.
ARTICLE IV
DEPOSIT AND ESCROW INSTRUCTIONS
     Section 4.1 The Deposit. Simultaneously with the execution and delivery of
this Agreement, Purchaser has deposited with Seller, in good funds immediately
collectible by Seller,

-6-



--------------------------------------------------------------------------------



 



the sum of Ten Million and No/100 Dollars ($10,000,000.00) (the “Deposit”),
which will be held by Seller pursuant to the terms of this Agreement. All
interest earned on the Deposit shall be deemed part of the Deposit for all
purposes of this Agreement.
     Section 4.2 Escrow Instructions. Article IV of this Agreement constitutes
the escrow instructions of Seller and Purchaser to the Title Company with regard
to the Deposit and the Closing. By its execution of the joinder attached hereto,
the Title Company agrees to be bound by the provisions of this Article IV. If
any requirements relating to the duties or obligations of the Title Company
hereunder are not acceptable to the Title Company, or if the Title Company
requires additional instructions, the parties agree to make such deletions,
substitutions and additions to these escrow instructions as Purchaser and Seller
hereafter mutually approve in writing and which do not substantially alter this
Agreement or its intent. In the event of any conflict between this Agreement and
such additional escrow instructions, this Agreement will control.
     Section 4.3 Documents Deposited into Escrow. On or before 10:00 a.m. of the
Closing Date,
          (a) Purchaser will cause the difference between the Purchase Price and
the Deposit and interest thereon (subject to the prorations provided for in
Section 10.4 and with the addition of all Closing costs to be paid by Purchaser)
to be transferred to the Title Company’s escrow account, in accordance with the
timing and other requirements of Section 3.3,
          (b) Purchaser will deliver in escrow to the Title Company the
documents described and provided for in Section 10.2(b), (c), (d) (e) and
(f) below; and
          (c) Seller will deliver in escrow to the Title Company the documents
described and provided for in Section 10.3(a), (b), (c), (d), (h), (i) and
(j) below.
     Section 4.4 Close of Escrow. Provided that Purchaser and Seller have
delivered the documents required by Section 4.3, the Title Company will:
          (a) If applicable and when required, file with the Internal Revenue
Service (with copies to Purchaser and Seller) the reporting statement required
under section 6045(e) of the Code and Section 4.9;
          (b) Insert the applicable Closing Date as the date of any document
delivered to the Title Company undated, and assemble counterparts into single
instruments;
          (c) Disburse to Seller, by wire transfer to Seller of immediately
available federal funds, in accordance with wiring instructions to be obtained
by the Title Company from Seller, all sums to be received by Seller from
Purchaser at the Closing, comprised of the Purchase Price as adjusted in
accordance with the provisions of this Agreement;
          (d) Deliver the Deed to Purchaser;
          (e) Deliver to Seller, in addition to Seller’s Closing proceeds, all
documents deposited with the Title Company for delivery to Seller at the
Closing; and

-7-



--------------------------------------------------------------------------------



 



          (f) Deliver to Purchaser (i) all documents deposited with the Title
Company for delivery to Purchaser at the Closing and (ii) any funds deposited by
Purchaser in excess of the amount required to be paid by Purchaser pursuant to
this Agreement.
     Section 4.5 [INTENTIONALLY OMITTED]
     Section 4.6 Indemnification of Title Company. If this Agreement or any
matter relating hereto becomes the subject of any litigation or controversy,
Purchaser and Seller jointly and severally, will hold Title Company free and
harmless from any loss or expense, including reasonable attorneys’ fees, that
may be suffered by it by reason thereof other than as a result of Title
Company’s gross negligence or willful misconduct. In the event conflicting
demands are made or notices served upon Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of the
terms of this Agreement or the escrow instructions set forth in this Article IV,
Purchaser and Seller expressly agree that the Title Company will be entitled to
file a suit in interpleader and to obtain an order from the court requiring
Purchaser and Seller to interplead and litigate their several claims and rights
among themselves. Upon the filing of the action in interpleader and the deposit
of the Deposit into the registry of the court, the Title Company will be fully
released and discharged from any further obligations imposed upon it by this
Agreement after such deposit.
     Section 4.7 Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and without the prior written consent of Purchaser
and Seller in each instance, will not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby.
     Section 4.8 [INTENTIONALLY OMITTED].
     Section 4.9 Designation of Reporting Person. In order to assure compliance
with the requirements of section 6045 of the Code, and any related reporting
requirements of the Code, the parties hereto agree as follows:
          (a) The Title Company, by its execution hereof, hereby assumes all
responsibilities for information reporting required under section 6045(e) of the
Code.
          (b) Seller and Purchaser each hereby agree:
     (i) to provide to the Title Company all information and certifications
regarding such party, as reasonably requested by the Title Company or otherwise
required to be provided by a party to the transaction described herein under
section 6045 of the Code; and
     (ii) to provide to the Title Company such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the Title
Company),

-8-



--------------------------------------------------------------------------------



 



signed under penalties of perjury, stating that the taxpayer identification
number supplied by such party to the Title Company is correct.
             (c) Each party hereto agrees to retain this Agreement for not less
than four years from the end of the calendar year in which Closing occurred, and
to produce it to the Internal Revenue Service upon a valid request therefor.
             (d) The addresses for Seller and Purchaser are as set forth in
Section 14.1 hereof, and the real estate subject to the transfer provided for in
this Agreement is described in Exhibit A.
ARTICLE V
CONDITION OF PROPERTY
     Section 5.1 Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE
MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY AND THE DOCUMENTS. OTHER THAN THE
SPECIFIC MATTERS REPRESENTED IN SECTION 8.1 HEREOF (AS LIMITED BY SECTION 16.1
OF THIS AGREEMENT), WHICH EXCEPTIONS SHALL APPLY TO ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.1, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION, WARRANTY OR STATEMENT
OF SELLER OR ANY OF SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND
PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS, WARRANTIES OR
STATEMENTS HAVE BEEN MADE. SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY
OF ITS AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY,
STATEMENTS OR ASSURANCE WHATSOEVER TO PURCHASER AND NO WARRANTIES,
REPRESENTATIONS, STATEMENTS OR ASSURANCES OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT
TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES OR OTHER LEGAL AUTHORITY TO CLAIM
DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT TO THE PROPERTY,
(f) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE
OR LACK THEREOF OF THE PROPERTY WITH GOVERNMENTAL REGULATIONS, IT BEING THE
EXPRESS INTENTION OF SELLER AND PURCHASER THAT THE PROPERTY WILL BE CONVEYED AND
TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS”
AND “WHERE IS”, WITH ALL FAULTS. Purchaser represents that it is a
knowledgeable, experienced and

-9-



--------------------------------------------------------------------------------



 



sophisticated purchaser of real estate and the other types of interests
contemplated to be sold hereunder, and that it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property.
Purchaser has conducted such inspections, investigations and other independent
examinations of the Property and related matters as Purchaser deems necessary,
including but not limited to the physical and environmental conditions thereof,
and will rely upon same and not upon any statements of Seller or any of its
Affiliates, or any of their respective partners, members, owners, officers,
directors, employees, agents, representatives or attorneys. Purchaser
acknowledges that all information obtained by Purchaser was obtained from a
variety of sources and Seller will not be deemed to have represented or
warranted the completeness, truth or accuracy of any of the information
heretofore or hereafter furnished to Purchaser. Upon Closing, Purchaser will
assume the risk that adverse matters, including, but not limited to, adverse
physical and environmental conditions, may not have been revealed by Purchaser’s
inspections and investigations. Purchaser further hereby assumes the risk of
changes in applicable Environmental Laws relating to past, present and future
environmental health conditions on, or resulting from the ownership or operation
of, the Property. Purchaser further acknowledges and agrees that there are no
oral agreements, warranties or representations, collateral to or affecting the
Property, by Seller, any Affiliate of Seller, any agent of Seller or its
Affiliates or any third party. Seller is not liable or bound in any manner by
any oral or written statements, representations or information pertaining to the
Property furnished by any real estate broker, agent, employee, servant or other
person, unless the same are specifically set forth or referred to herein.
Purchaser acknowledges that the Purchase Price reflects the “AS IS, WHERE IS”
nature of this sale and any faults, liabilities, defects or other adverse
matters that may be associated with the Property. Purchaser, with Purchaser’s
counsel, has fully reviewed the disclaimers and waivers set forth in this
Agreement, and understands the significance and effect thereof. Purchaser
acknowledges and agrees that the disclaimers and other agreements set forth
herein are an integral part of this Agreement, and that Seller would not have
agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimer and other agreements set forth in this Agreement. The terms and
conditions of this Section 5.1 will expressly survive the Closing without
limitation and will not merge with the provisions of any Closing documents.
     Section 5.2 Connecticut Transfer Act.. The parties acknowledge and agree
that neither of them, respectively, has sufficient information to determine
whether the Property constitutes an “establishment” and therefore, whether the
transaction contemplated by this Agreement constitutes a “transfer of
establishment” subject to the Connecticut Transfer Act, Conn. Gen. Stat. Section
22a-134 et seq., as amended (the “Act”). However, in the event that it is later
determined, whether prior to the Closing or after the Closing, that the Property
is in fact an “establishment”, Purchaser hereby assumes all liability for
compliance with the Act, including without limitation, executing the appropriate
form as the “certifying party”, filing the form together with the “environmental
condition assessment form” with the Connecticut Commissioner of Environmental
Protection in a timely manner and paying any and all fees or other charges
required under the Act. The terms “establishment”, “transfer of establishment”,
“certifying party”, and “environmental condition assessment form” shall be
defined as they are defined in the Act. Purchaser hereby indemnifies and holds
Seller harmless from any and all causes of action, claims, liabilities, losses,
damages (compensatory, punitive or other), obligations, reimbursements, fees,
assessments, expenses and costs of any kind or nature, actual, contingent,
present, future, known or unknown, suspected or unsuspected (including, without
limitation, fines, penalties, interest, experts and attorney’s fees) arising out
of, caused by, or

-10-



--------------------------------------------------------------------------------



 



related to (i) any failure by Purchaser or any person or entity acting through
Purchaser to comply with Purchaser’s obligations under this Section 5.2 and/or
(ii) any actual and/or alleged non-compliance under the Act (including, without
limitation, any actual and/or alleged non-compliance under the Act by Seller).
The provision of this Section 5.2 shall survive, without limitation, Closing
hereunder.
     Section 5.3 Purchaser’s Release of Seller
          (a) Seller Released From Liability. Purchaser, on behalf of itself and
its Affiliates, and their respective partners, members, owners, officers,
directors, agents, representatives and controlling persons, hereby releases
Seller and Seller’s Affiliates, and their respective partners, members, owners,
officers, directors, agents, representatives and controlling persons
(collectively, the “Seller Released Parties”) from any and all liability,
responsibility, claims, damages, losses and expenses arising out of or related
to the condition (including the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Substances that have been or may in
the future be determined to be toxic, hazardous, undesirable or subject to
regulation and that may need to be specially treated, handled and/or removed
from the Property under current or future federal, state and local laws,
regulations or guidelines), valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever, except to the extent that such
responsibility or liability is the result of the material inaccuracy (if any) of
Seller’s representation under Section 8.1(i) hereof (as limited by Section 16.1
of this Agreement). Without limiting the foregoing, Purchaser, on behalf of
itself and its Affiliates, and their respective partners, members, owners,
officers, directors, agents, representatives and controlling persons,
specifically releases the Seller Released Parties from any and all
responsibility, claims, damages, losses and expenses Purchaser may have against
any of the Seller Released Parties now or in the future arising from the
environmental condition of the Property or the presence of Hazardous Substances
or contamination on or emanating from the Property.
          (a) Purchaser’s Waiver of Objections. Subject only to Seller’s
responsibility for any breach of the warranty and representation contained in
Section 8.1(i) of this Agreement (as limited by Section 16.1 of this Agreement),
Purchaser, on behalf of itself and its Affiliates, and their respective
partners, members, owners, officers, directors, agents, representatives and
controlling persons, hereby waives any and all objections to or complaints
(including but not limited to actions based on federal, state or common law and
any private right of action under CERCLA, RCRA or any other state and federal
law to which the Property is or may be subject) against any of the Seller
Released Parties regarding physical characteristics and existing conditions,
including without limitation structural and geologic conditions, subsurface soil
and water conditions and solid and hazardous waste and Hazardous Substances on,
under, adjacent to or otherwise affecting the Property or related to existing or
prior uses of the Property.
          (b) Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental, safety
or health conditions on, or resulting from the ownership or operation of, the
Property, and the risk that adverse physical characteristics and conditions,
including without limitation the presence of Hazardous Substances or other
substances, may not be revealed by its investigation.

-11-



--------------------------------------------------------------------------------



 



          (c) Survival. The provisions of this Section 5.3 shall survive,
without limitation, either (i) the Closing and shall not be deemed merged into
the provisions of any closing documents or (ii) any termination of this
Agreement.
ARTICLE VI
TITLE AND SURVEY MATTERS
     Section 6.1 Survey. Prior to the execution and delivery of this Agreement,
Seller has delivered to Purchaser a copy of that certain survey of the Real
Property, dated January 31, 2007, prepared by Rocco V. D’Andrea, Inc. (the
“Existing Survey”). Seller shall have no obligation to obtain any modification,
update or recertification of the Existing Survey.
     Section 6.2 Title Commitment. Prior to the execution and delivery hereof,
Purchaser has caused the Title Company to furnish to Purchaser a preliminary
title report or title commitment, No. CTSTA4331C,dated October 20, 2006 (the
“Commitment”), by the terms of which the Title Company agrees to issue to
Purchaser at Closing an owner’s policy of title insurance (the “Title Policy”)
in the amount of the Purchase Price on the ALTA Owner Policy of Title Insurance
with extended coverage, Standard Form Rev. 10/17/92 (as amended to date)
insuring Purchaser’s fee simple title to the Real Property to be good and
indefeasible, subject to the terms of such policy and the exceptions described
therein. Subject to Section 6.2(b), all matters shown on the Existing Survey and
exceptions listed in Schedule B of the Commitment are conclusively deemed to be
acceptable to Purchaser. The term “Permitted Exceptions” means taxes and
assessments for the year of Closing and for any other year if not yet due and
payable as of Closing and all matters either shown on the Existing Survey or
listed in Schedule B of the Commitment.
          (a) Notwithstanding any provision of this Article VI to the contrary,
Seller will be obligated to cure exceptions to title to the Real Property and
Improvements relating to (or, as to (ii) below, cure or cause deletion from the
Title Policy or affirmative title insurance over) (i) liens and security
interests securing any loan to Seller and (ii) any other liens or security
interests created by documents executed by Seller to secure monetary
obligations, other than liens for ad valorem taxes and assessments for the
current calendar year; provided nevertheless that in the event that Seller is
unable to obtain either (i) a release in recordable form, of the mortgage dated
April 30, 1970 listed as exception No. 13 on Schedule A, or (b) an undertaking
by the Title Company to issue the Title Policy to Purchaser at Closing, without
exception for said mortgage, Seller shall, notwithstanding any contrary
provision contained in Section 16.1, indemnify Purchaser, with counsel of
Seller’s choosing, against all loss, damage, costs and expense (including
reasonable legal fees) incurred by Purchaser as a result of any attempt by the
holder of said mortgage to collect the debt secured thereby.
          (b) Purchaser shall also provide to Seller’s attorneys a copy of any
update to the Commitment issued by the Title Company on or prior to the Closing
Date (an “Update”), together with copies of all exceptions listed thereon that
Purchaser has not previously delivered copies of to Seller, promptly after
Purchaser’s receipt thereof. If the Update discloses any Exception that is not a
Permitted Exception and to which Purchaser objects, then Purchaser shall give a
written notice (a “Title Notice”) to Seller on or prior to the tenth (10th) day
after the date upon which Purchaser receives the Update first containing such
exception (but in any event not

-12-



--------------------------------------------------------------------------------



 



later than the Closing), as applicable, which notice shall identify any such
exception. Any exceptions contained in any Update not included in a Title Notice
timely given in accordance with the preceding sentence shall be deemed Permitted
Exceptions. If Seller elects not to eliminate any such exception set forth in a
Title Notice that is not a Permitted Exception and that Seller is not obligated
to remove pursuant to this Section 6, then Seller shall so notify Purchaser
within fifteen (15) days after Seller’s receipt of such Title Notice (but in any
event not later than the Closing); provided, however, if Seller fails to so
notify Purchaser within such 15-day period, then Seller shall be deemed to have
elected not to eliminate such exception. Purchaser, within ten (10) days after
Seller’s giving of such notice, or failure to give such notice, but in any event
not later than the Closing, shall either (i) elect to terminate this Agreement
by notice given to Seller (in which event this Agreement shall terminate and
neither party shall have any further rights or obligations under this Agreement
(except to the extent otherwise specifically provided in this Agreement) and the
Deposit shall be promptly returned to Purchaser), or (ii) elect to accept title
to the Property subject to such exception, without any abatement of the Purchase
Price (it being understood that if Purchaser elects, or is deemed to have
elected, to proceed under this clause (ii), then such exception shall constitute
a Permitted Exception for purposes hereof). If Purchaser fails to make such
election to terminate this Agreement within such ten (10) day period, then
Purchaser shall be deemed to have elected clause (ii) above with the same force
and effect as if Purchaser had elected clause (ii) within such ten (10) day
period. Notwithstanding anything to the contrary contained in this Section 6.2,
any and all defects in or encumbrances against the title which come within the
scope of the Standards of Title of the Connecticut Bar Association currently in
force (“Title Standards”) shall not constitute valid exceptions on the part of
Purchaser, if the Title Standards do not so provide, and provided that the
Seller furnishes any affidavits or other instruments which may be required by
the applicable Title Standards, and further provided title will be insurable at
standard premiums by a the Title Company.
          (c) Notwithstanding anything to the contrary contained in this
Article VI, if the Commitment discloses judgments, bankruptcies or other returns
against other persons or entities having names the same as or similar to that of
Seller, then Seller, on request and to the extent applicable, shall deliver to
Purchaser or the Title Company affidavits to the effect that such judgments,
bankruptcies or other returns are not against Seller. Seller shall be entitled
to one (1) or more adjournments of the Closing for a period of time not to
exceed sixty (60) days in the aggregate in order to remove any title exceptions
as contemplated by this Article VI.
ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS
     Section 7.1 Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:
          (a) Operations. From the Effective Date until Closing, continue to
operate, manage and maintain the Improvements in the ordinary course of Seller’s
business and substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and further subject to Article IX of this Agreement.

-13-



--------------------------------------------------------------------------------



 



          (b) Maintain Insurance. From the Effective Date until Closing,
maintain fire and extended coverage insurance on the Improvements which is at
least equivalent in all material respects to Seller’s insurance policies
covering the Improvements as of the Effective Date.
          (c) Personal Property. From the Effective Date until Closing, not
transfer or remove any Personal Property from the Improvements except for the
purpose of repair or replacement thereof. Any items of Personal Property
replaced after the Effective Date will be installed prior to Closing and will be
of substantially similar quality of the item of Personal Property being
replaced.
          (d) Comply with Governmental Regulations. From the Effective Date
until Closing, not knowingly take any action that Seller knows would result in a
failure to comply in all material respects with all Governmental Regulations
applicable to the Property, it being understood and agreed that prior to
Closing, Seller will have the right to contest any such Governmental
Regulations.
          (e) Leases. From the Effective Date until Closing, not enter into any
new lease, rental agreement, license agreement, franchise agreement or other
occupancy agreement permitting use or occupancy of any portion of the Real
Property or Improvements, without the prior written consent of Purchaser.
          (f) Service Contracts. From the Effective Date until Closing, not
enter into any service contract, except for service contracts that are
reasonably required for the operation of the Property and that are terminable on
thirty (30) days of advance notice without penalty.
          (g) Notices. To the extent received by Seller, from the Effective Date
until Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting the Property.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     Section 8.1 Seller’s Representations and Warranties. The representations
and warranties of Seller set forth below in this Section 8.1 constitute the sole
representations and warranties of Seller. If any such representations and
warranties contained in this Section 8.1 are, or have become, not true and
correct prior to Closing, then Seller shall not be in breach of this Agreement
with respect thereto and Purchaser’s sole and exclusive remedy (Purchaser hereby
waiving all other remedies it may have, whether at law or in equity or
otherwise) with respect thereto shall be (i) to waive same and consummate the
transaction contemplated in this Agreement or (ii) to terminate this Agreement
by furnishing written notice thereof to the Seller on or prior to the Closing
Date (in which event this Agreement shall terminate and neither party shall have
any further rights or obligations under this Agreement (except to the extent
otherwise specifically provided in this Agreement) and the Deposit shall be
promptly returned to Purchaser). Subject to the limitations set forth in Article
XVI of this Agreement (including, without limitation, Seller’s right to disclose
information to Purchaser contrary to such representations and warranties),
Seller represents and warrants to Purchaser the following (which

-14-



--------------------------------------------------------------------------------



 



representations and warranties are made, subject to Section 16.1(b), as of the
Effective Date and shall be deemed remade, subject to Section 16.1(b), as of the
time immediately prior to Closing):
          (a) Status. Seller is a corporation duly organized and validly
existing under the laws of the State of Delaware.
          (b) Authority. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, subject to
equitable principles and principles governing creditors’ rights generally.
          (c) Suits and Proceedings. To Seller’s Knowledge as of the Effective
Date, except as listed in Exhibit D, there are no legal actions, suits or
similar proceedings pending and served, or threatened against Seller relating to
the Property or Seller’s ownership or operation of the Property, which are not
adequately covered by existing insurance or, if adversely determined, would
materially adversely affect the value of the Property, the continued operations
thereof or Seller’s ability to perform Seller’s obligations under this
Agreement.
          (d) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code (and the regulations
promulgated thereunder).
          (e) Tenants. As of the Effective Date, (i) there are no written
leases, rental agreement, license agreement, franchise agreements or other
occupancy agreements in force or effect, and permitting use or occupancy of any
portion of the Real Property or Improvements, to which Seller is a party and
bound.
          (f) Service Contracts. To Seller’s Knowledge, (a) Seller has made
available to Purchaser copies of all Service Contracts to which Seller is a
party, which contracts are listed on Exhibit C under which Seller is currently
paying for services rendered in connection with the Property and which may be
binding on Purchaser or the Property after the later of the Closing or the
expiration or earlier termination of the Lease (“Expiration Date”); and (b) all
of the Service Contracts are subject to cancellation by the Property owner on
thirty (30) days notice, without penalty.
          (g) No Violations. To Seller’s Knowledge, Seller has not received
prior to the Effective Date any written notification from an Authority (i) that
the Real Property and Improvements are in violation of any applicable fire,
health, building, use, occupancy or zoning laws or (ii) that any work is
required to be done to the Real Property and Improvements by Seller to comply
with applicable laws and regulations where such work remains outstanding and, if
unaddressed, would have a material adverse affect on the Property or use of the
Property as currently operated.
          (h) Insurance. To Seller’s Knowledge, Seller has not received prior to
the Effective Date any written notice from any insurance company or board of
fire underwriters of any defects or inadequacies in or on the Improvements or
any part or component thereof that

-15-



--------------------------------------------------------------------------------



 



would adversely affect the insurability of the Improvements or cause any
increase in the premiums for insurance for the Improvements.
          (i) Environmental. Except as shown in any environmental reports listed
on Exhibit H, to Seller’s Knowledge, Seller has not received prior to the
Effective Date any written notice from any Authorities of the Real Property or
Improvements being in violation of any Environmental Law.
     Section 8.2 Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller the following (which representations and
warranties are made as of the Effective Date and shall be deemed remade as of
Closing):
          (a) Status. Purchaser is a limited liability company duly organized
and validly existing under the laws of the State of Delaware.
          (b) Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and its constituent owners and/or
beneficiaries and this Agreement constitutes the legal, valid and binding
obligation of Purchaser, subject to equitable principles and principles
governing creditors’ rights generally.
          (c) Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
          (d) Consents. No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained or will
be obtained on or prior to the Closing Date) in connection with the execution
and delivery of this Agreement by Purchaser or the performance by Purchaser of
the transactions contemplated hereby.
ARTICLE IX
CONDEMNATION AND CASUALTY
     Section 9.1 Material Casualty. If, prior to the Closing Date, all or a
Material Portion of the Real Property and Improvements is destroyed or damaged
by fire or other casualty, Seller will notify Purchaser of such casualty.
Purchaser will have the option to terminate this Agreement upon notice to Seller
given not later than the earlier to occur of (x) the Closing Date or (y) ten
(10) days after receipt of Seller’s notice. If this Agreement is so terminated,
the Deposit will be promptly returned to Purchaser and thereafter neither Seller
nor Purchaser will have any further rights or obligations to the other hereunder
except to the extent otherwise specifically provided in this Agreement. If
Purchaser does not elect to terminate this Agreement, Seller will not be
obligated to repair such damage or destruction but (a) as to the Real Property
and/or Improvements, Seller will assign and turn over to Purchaser all of the
insurance proceeds paid to Seller (or, if such proceeds have not been awarded,
any and all of Seller’s right, title and

-16-



--------------------------------------------------------------------------------



 



interest therein), net of reasonable collection costs, with respect to such fire
or other casualty, and (b) the parties will proceed to Closing pursuant to the
terms hereof without abatement of the Purchase Price, except that, as to the
Real Property and/or Improvements Purchaser will receive a credit for the lesser
of (i) any insurance deductible amount or (ii) the cost of such repairs as
reasonably estimated by Seller.
     Section 9.2 Casualty of Less Than a Material Portion. If less than a
Material Portion of the Real Property and/or Improvements is damaged as
aforesaid, Purchaser shall not have the right to terminate this Agreement and
Seller will not be obligated to repair such damage or destruction but (a) as to
the Real Property and/or Improvements, Seller will assign and turn over to
Purchaser all of the insurance proceeds paid to Seller (or, if such proceeds
have not been awarded, any and all of its right, title and interest therein),
net of reasonable collection costs, with respect to such fire or other casualty,
and (b) the parties will proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price, except that, as to the Real Property and/or
Improvements, Purchaser will receive a credit for the lesser of (i) any
insurance deductible amount or (ii) the cost of such repairs as reasonably
estimated by Seller.
     Section 9.3 Condemnation of Property. In the event of condemnation or sale
in lieu of condemnation of all or any portion of the Real Property and/or
Improvements prior to the Closing, Purchaser will have the option, by providing
Seller written notice prior to the earlier of (x) the Closing Date or (y) ten
(10) days after receipt of Seller’s notice of such condemnation or sale, of
terminating Purchaser’s obligations under this Agreement or electing to have
this Agreement remain in full force and effect. In the event Purchaser does not
terminate this Agreement pursuant to the preceding sentence, Seller will assign
to Purchaser any and all claims for the proceeds of such condemnation or sale to
the extent the same are applicable to the Real Property and/or Improvements, and
Purchaser will take title to the Property with the assignment of such proceeds
and subject to such condemnation and without reduction of the Purchase Price.
Should Purchaser elect to terminate Purchaser’s obligations under this Agreement
under the provisions of this Section 9.3, the Deposit will be promptly returned
to Purchaser, and neither Seller nor Purchaser will have any further obligation
under this Agreement except to the extent otherwise specifically provided in
this Agreement for the Termination Surviving Obligations. Notwithstanding
anything to the contrary herein, if any eminent domain or condemnation
proceeding is instituted (or notice of same is given) solely for the taking of
any subsurface rights for utility easements or for any right-of-way easement,
and the surface may, after such taking, be used in substantially the same manner
as though such rights have not been taken, Purchaser will not be entitled to
terminate this Agreement as to any part of the Property, but any award resulting
therefrom will be assigned to Purchaser at Closing and will be the exclusive
property of Purchaser upon Closing.
ARTICLE X
CLOSING
     Section 10.1 Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date through the escrow established with the
Title Company. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.

-17-



--------------------------------------------------------------------------------



 



     Section 10.2 Purchaser’s Closing Obligations. At or before 10:00 a.m. of
the Closing Date, Purchaser, at its sole cost and expense, will deliver the
following items in escrow with the Title Company pursuant to Section 4.3, for
delivery to Seller at Closing as provided herein:
          (a) The Purchase Price, after all adjustments are made at the Closing
as herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;
          (b) Four (4) counterparts of the Bill of Sale and Assignment and
Assumption substantially in the form attached hereto as Exhibit F (the “Bill of
Sale”) duly executed by Purchaser;
          (c) Evidence reasonably satisfactory to Seller that the person
executing the Closing documents on behalf of Purchaser has full right, power,
and authority to do so;
          (d) A counterpart of any required State or Town conveyance tax
returns; and
          (e) Four (4) counterparts of the Lease in the form attached hereto as
Exhibit I duly executed by Purchaser, as Landlord thereunder.
          (f) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.
     Section 10.3 Seller’s Closing Obligations. At or before 10:00 a.m. of the
Closing Date, Seller, at its sole cost and expense, will deliver the following
items (a), (b), (c), (d), (h), (i) and (j) in escrow with the Title Company
pursuant to Section 4.3; and upon receipt of the Purchase Price, Seller shall
deliver the following items (e), (f) and (g) to Purchaser at the Improvements:
          (a) A deed or deeds substantially in the form attached hereto as
Exhibit G (the “Deed”), duly executed and acknowledged by Seller conveying to
Purchaser the Real Property and the Improvements subject only to the Permitted
Exceptions;
          (b) Four (4) counterparts of the Bill of Sale duly executed by Seller;
          (c) Evidence reasonably satisfactory to Title Company and Purchaser
that the person executing the Closing documents on behalf of Seller has full
right, power and authority to do so;
          (d) A certificate in the form attached hereto as Exhibit E
(“Certificate as to Foreign Status”), duly executed by Seller, certifying that
Seller is not a “foreign person” as defined in section 1445 of the Code;
          (e) The Personal Property;
          (f) Originals (if any) of the Licenses and Permits and the Service
Agreements in Seller’s possession and control, except to the extent that an such
Licenses and Permits or Service Agreements relate to matters, work, services or
equipment that are to remain Seller’s

-18-



--------------------------------------------------------------------------------



 



responsibility (as Tenant, pursuant to the Lease) in which case Seller shall
retain the same until the Expiration Date of the Lease and at such time Seller
shall assign and deliver the same to Purchaser;
          (g) All keys to the Improvements which are in Seller’s possession; and
          (h) A counterpart of any required State and Town conveyance tax
returns; and
          (i) Four (4) counterparts of the Lease in the form attached hereto as
Exhibit I duly executed by Seller, as Tenant thereunder; and
          (j) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.

-19-



--------------------------------------------------------------------------------



 



     Section 10.4 Prorations. Seller and Purchaser agree to adjust, as of
11:59 p.m. on the day immediately preceding the Closing Date, the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments which are required to be paid for the calendar year in which the
Closing occurs, utility bills, and operating expenses payable by the owner of
the Property, to the extent not payable by Seller as Tenant under the Lease.
Seller will be charged with and credited for the amounts of all of the Proration
Items relating to the period up to the Closing Date, and Purchaser will be
charged with and credited for all of the Proration Items relating to the period
on and after the Closing Date. Such preliminary estimated Closing prorations
shall be set forth on a preliminary closing statement to be prepared by Seller
and submitted to Purchaser for Purchaser’s approval (which approval shall not be
unreasonably withheld, delayed or conditioned) five (5) days prior to the
Closing Date (the “Closing Statement”). The Closing Statement, once agreed upon,
shall be signed by Purchaser and Seller and delivered to the Title Company for
purposes of making the preliminary proration adjustment at Closing subject to
the final cash settlement provided for below. The preliminary proration shall be
paid at Closing by Purchaser to Seller (if the preliminary prorations result in
a net credit to Seller) or by Seller to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser. No prorations will be made in relation to
insurance premiums, and Seller’s insurance policies will not be assigned to
Purchaser. Final readings and final billings for utilities will be made if
possible as of the day preceding the Closing Date, in which event no proration
will be made at the Closing with respect to utility bills. Seller will be
entitled to all deposits presently in effect with the utility providers, and
Purchaser will be obligated to make its own arrangements for deposits with the
utility providers. A final reconciliation of Proration Items shall be made by
Purchaser and Seller within six (6) months following the Closing Date. The
provisions of this Section 10.4 will survive the Closing for four (4) months
following the Expiration Date of the Lease.
     Section 10.5 Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements, subject to the Permitted Exceptions, and subject further to all
rights of Seller as Tenant under the Lease.
     Section 10.6 Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
          (a) Purchaser will pay (i) all premium and other costs for the Title
Policy and any endorsements, (ii) all premiums and other costs for any mortgagee
policy of title insurance, including but not limited to any endorsements or
deletions, (iii) the costs associated with any modifications, updates or
recertifications of the Existing Survey, (iv) Purchaser’s attorneys’ fees,
(v) 1/2 of all of the Title Company’s escrow and closing fees, if any, (vi) all
recording fees, and (vii) the documentary fee payable at the time of recording
the Deed;

-20-



--------------------------------------------------------------------------------



 



          (b) Seller will pay (i) to the extent applicable, the State of
Connecticut and Town Real Estate Conveyance Taxes, (ii) 1/2 of all of the Title
Company’s escrow and closing fees, and (iii) Seller’s attorneys’ fees;
          (c) Any other costs and expenses of Closing not provided for in this
Section 10.6 or in other provisions of this Agreement shall be allocated between
Purchaser and Seller in accordance with the custom in the Town; and
          (d) If the Closing does not occur on or before the Closing Date for
any reason whatsoever, the costs incurred through the date of termination will
be borne by the party incurring same.
ARTICLE XI
BROKERAGE
     Section 11.1 Brokers. Seller agrees to pay to Cushman & Wakefield of
Connecticut, Inc. (“Broker”) a real estate commission at Closing (but only in
the event of Closing in compliance with this Agreement) pursuant to a separate
agreement. The payment of the commission by Seller to Broker will fully satisfy
the obligations of the Seller for the payment of a real estate commission
hereunder. Other than as stated in the first sentence of this Section 11.1,
Purchaser and Seller represent to the other that no real estate brokers, agents
or finders’ fees or commissions are due or will be due or arise in conjunction
with the execution of this Agreement or consummation of this transaction by
reason of the acts of such party, and Purchaser and Seller will indemnify,
defend and hold the other party harmless from any brokerage or finder’s fee or
commission claimed by any person asserting his entitlement thereto by virtue of
any action alleged to have been taken by the indemnifying party for or on
account of this Agreement or the transactions contemplated hereby. The
provisions of this Article XI will survive, without limitation, any Closing or
termination of this Agreement.
ARTICLE XII
CONFIDENTIALITY
     Section 12.1 Confidentiality. Seller and Purchaser each expressly
acknowledges and agrees that, until the Closing occurs, the transactions
contemplated by this Agreement and the terms, conditions and negotiations
concerning the same will be held in the strictest confidence by each of them and
will not be disclosed by either of them except to their respective legal
counsel, accountants, consultants, officers, investors, lenders, clients,
partners, members, owners, directors and shareholders (collectively, the
“Representatives”), and except and only to the extent that such disclosure to
such Representatives may be necessary for their respective performances
hereunder or as otherwise required by applicable law (INCLUDING, IN THE CASE OF
EITHER PARTY, IF ANY AFFILIATE (OR ENTITY ADVISED BY ANY AFFILIATE) OF A PARTY
MUST DISCLOSE THE TRANSACTION AND/OR THE TERMS OF THE TRANSACTION IN ANY
DOCUMENT AS REQUIRED BY THE FEDERAL SECURITIES OR SIMILAR LAWS, OR ANY RULES OR
REGULATIONS PROMULGATED THEREUNDER). Purchaser further acknowledges and agrees
that, until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by Purchaser to any third
persons without the prior written consent of Seller other than

-21-



--------------------------------------------------------------------------------



 



to the Representatives in accordance with the other provisions of this
Article XII. Nothing contained in this Article XII will preclude or limit either
party to this Agreement from disclosing or accessing any information otherwise
deemed confidential under this Article XII in connection with that party’s
enforcement of its rights or its defense against claims (as to each other and as
to third parties) under this Agreement, or in response to lawful process or
subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings (including those for financial reporting purposes)
with governmental authorities required by reason of the transactions provided
for herein pursuant to an opinion of counsel. Nothing in this Article XII will
negate, supersede or otherwise affect the obligations of either party under the
Confidentiality Agreement. The provisions of this Article XII will survive,
without limitation, any termination of this Agreement.
ARTICLE XIII
REMEDIES
     Section 13.1 Default by Seller. In the event the Closing of the purchase
and sale transaction provided for herein does not occur as herein provided by
reason of any default of Seller, Purchaser may, as Purchaser’s sole and
exclusive remedy, elect by notice to Seller within ten (10) Business Days
following the scheduled Closing Date, either of the following: (a) terminate
this Agreement, in which event Purchaser will receive from Seller the Deposit,
whereupon Seller and Purchaser will have no further rights or obligations under
this Agreement, except to the extent otherwise specifically provided in this
Agreement; or (b) seek to enforce specific performance of the Agreement, and in
either event, Purchaser hereby waives all other remedies, including without
limitation, any claim against Seller for damages of any type or kind including,
without limitation, consequential or punitive damages. Failure of Purchaser to
make the foregoing election within the foregoing ten (10) Business Day period
shall be deemed an election by Purchaser to terminate this Agreement and receive
from Seller the Deposit, whereupon Seller and Purchaser will have no further
rights or obligations under this Agreement, except to the extent otherwise
specifically provided herein.
     Section 13.1 Default by Purchaser. In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer. Purchaser and Seller hereby agree that (i) an amount equal to the
Deposit, together with all interest accrued thereon, is a reasonable estimate of
the total net detriment Seller would suffer in the event Purchaser defaults and
fails to complete the purchase of the property, and (ii) such amount will be the
full, agreed and liquidated damages for Purchaser’s default and failure to
complete the purchase of the property, and will be Seller’s sole and exclusive
remedy (whether at law or in equity) for any default of Purchaser resulting in
the failure of consummation of the Closing, whereupon this agreement will
terminate and Seller and Purchaser will have no further rights or obligations
hereunder, except with respect to the termination surviving obligations.
Notwithstanding the foregoing, nothing contained herein will limit Seller’s
remedies at law, in equity or as herein provided in the event of a breach by
Purchaser of any its obligations which, by the specific terms hereof, survive
termination.
     Section 13.1 Consequential and Punitive Damages. Each of Seller and
Purchaser waive any right to sue the other for any consequential or punitive
damages for matters arising

-22-



--------------------------------------------------------------------------------



 



under this Agreement. This Section 13.3 shall survive, without limitation,
Closing or termination of this Agreement.
ARTICLE XIV
NOTICES
     Section 14.1 Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) United States mail, postage prepaid, registered or certified mail, return
receipt requested, or (d) facsimile (provided that such facsimile is confirmed
by the sender by personal delivery or expedited delivery service in the manner
previously described), sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee will have designated by written notice sent in accordance herewith and
will be deemed to have been given either at the time of personal delivery, or,
in the case of expedited delivery service or mail, as of the date of first
attempted delivery on a Business Day at the address or in the manner provided
herein, or, in the case of facsimile transmission, upon receipt if on a Business
Day and, if not on a Business Day, on the next Business Day. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement will be as follows:

         
 
  To Purchaser:    
 
       
 
      ANTARES 100WP LLC
 
      c/o Antares Real Estate Partners, LLC
 
      52 Mason Street
 
      Greenwich, CT 06830
 
      Attn: Joseph P. Beninati
 
      Fax: (203) 653-6932
 
      Email: jbeninati@antaresrealestate.com
 
       
 
  with copy to:    
 
      Antares Investment Partners, LLC
 
      333 Ludlow Street, 8th Floor
 
      Stamford, CT 06902
 
      Attn: Bret R. Salzer, Esq.
 
      Fax: (203) 653-6925
 
      Email: bsalzer@antaresrealestate.com
 
       
 
  To Seller:   UST Inc.
 
      100 West Putnam Avenue
 
      Greenwich, CT 06830
 
      Attn: Amy Abbott
 
      Fax: (203) 863-7268

-23-



--------------------------------------------------------------------------------



 



         
 
  with copy to:   UST Inc.
 
      100 West Putnam Avenue
 
      Greenwich, CT 06830
 
      Attn: Richard Kohlberger, Sr. Vice President
 
      Fax: (203) 622-3315
 
       
 
  with copy to:   Fogarty Cohen Selby & Nemiroff LLC
 
      88 Field Point Road
 
      Greenwich, CT 06830
 
      Attn: Bruce F. Cohen, Esq.
 
      Fax: (203) 629-7347

ARTICLE XV
ASSIGNMENT AND BINDING EFFECT
     Section 15.1 Assignment; Binding Effect. Purchaser will not have the right
to assign this Agreement without Seller’s prior written consent. Notwithstanding
the foregoing, Purchaser and Seller may each assign its rights under this
Agreement to an Affiliate of such assigning party without the consent of the
non-assigning party, provided that any such assignment does not relieve the
assigning party of its obligations hereunder. This Agreement will be binding
upon and inure to the benefit of Seller and Purchaser and their respective
successors and permitted assigns, and no other party will be conferred any
rights by virtue of this Agreement or be entitled to enforce any of the
provisions hereof. Whenever a reference is made in this Agreement to Seller or
Purchaser, such reference will include the successors and permitted assigns of
such party under this Agreement.
ARTICLE XVI
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 16.1 Survival of Representations, Warranties and Covenants.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, the representations and warranties of Seller set forth in Section 8.1
and Seller’s liability under Section 8.1 will survive the Closing for a period
of three (3) months. With respect to any suit, claim or cause of action that
Purchaser has or may have as a result of any alleged untruth, inaccuracy or
breach of such representations or warranties under Section 8.1, Purchaser must
give Seller written notice of any such claims, and must file any such suits,
claims or causes of action against Seller based thereon, in each instance prior
to the expiration of said three (3) month period. In the event Purchaser fails
to provide such notice and file such suits, claims or causes of action within
such three (3) month period, Seller shall have no liability whatsoever to
Purchaser with respect to the representations and warranties set forth in
Section 8.1. Purchaser agrees to first seek recovery under any insurance
policies, and Service Contracts prior to seeking recovery from Seller, and
Seller shall not be liable to Purchaser for such untruths, inaccuracies and/or
breaches under Section 8.1 if Purchaser’s claim is satisfied from such insurance
policies, or Service Contracts. In addition, notwithstanding anything to the
contrary contained in this Agreement or any of the Closing documents, in no
event shall Seller’s liability for all such

-24-



--------------------------------------------------------------------------------



 



untruths, inaccuracies and/or breaches under Section 8.1 (including Seller’s
liability for attorneys’ fees and costs in connection with such untruths,
inaccuracies and/or breaches) exceed, in the aggregate, $500,000.00.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, Seller shall have no liability with respect to any of Seller’s
representations, warranties and covenants herein if, prior to the Closing,
Purchaser has actual knowledge of any breach of a representation, warranty or
covenant of Seller herein, or Purchaser obtains actual knowledge (from whatever
source, including, without limitation, as a result of Purchaser’s due diligence
tests, investigations and inspections of the Property; or as a result of written
disclosure by Seller or any of Seller’s agents, representatives or employees)
that contradicts any of Seller’s representations, warranties or covenants herein
(and the representations and warranties of Seller shall be deemed modified
thereby to be accurate), and Purchaser nevertheless consummates the transaction
contemplated by this Agreement (in which event any such breach or contradiction
shall be deemed waived by Purchaser).
          (c) All representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, except to the extent otherwise
specifically provided herein, will not survive the Closing Date but will be
merged into the Closing documents delivered at the Closing. Obligations shall
survive termination of this Agreement without limitation unless a specified
period is otherwise provided in this Agreement.
ARTICLE XVII
1031 EXCHANGE
     Seller and Buyer agree that either party may elect to structure the
purchase and sale of the Property within the meaning of Section 1031 of the
Internal Revenue Code by assigning its rights, but not its obligations,
hereunder to a qualified intermediary as provided in Income Tax Regulations
Section 1.1031(k)-1(g)(4) on or before the Closing Date, provided that (a) the
other party will not be required to incur any costs as a result of such
like-kind exchange, (b) the Closing Date shall not be adjourned by reason
thereof, (c) the other party will incur no expense, liability or obligation, in
connection with said structuring, other than acknowledging and consenting to
exchanging party’s assignment in connection with such exchange.
ARTICLE XVIII
MISCELLANEOUS
     Section 18.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.
     Section 18.1 Recovery of Certain Fees. In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom,

-25-



--------------------------------------------------------------------------------



 



subject, however, in the case of Seller, to the limitations set forth in
Section 16.1 above. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean all court costs and the fees and
expenses of counsel to the parties hereto, which may include printing,
photostatting, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.
     Section 18.3 Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.
     Section 18.4 Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
     Section 18.5 Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original or faxed signature for each party contemplated
to sign this Agreement, will constitute a complete and fully executed agreement.
All such fully executed original or faxed counterparts will collectively
constitute a single agreement.
     Section 18.6 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
     Section 18.7 Entire Agreement. This Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

-26-



--------------------------------------------------------------------------------



 



     Section 18.8 Governing Law. This agreement will be construed, performed and
enforced in accordance with the laws of the State of Connecticut.
     Section 18.9 No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded.
     Section 18.10 Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.
     Section 18.11 No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto has been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
     Section 18.12 No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
     Section 18.13 Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
a beneficiary of any term or provision of this Agreement or any instrument or
document delivered pursuant hereto, and Purchaser and Seller expressly reject
any such intent, construction or interpretation of this Agreement.
     Section 18.14 Limitation of Liability. In no event whatsoever shall
recourse be had or liability asserted against any of Seller’s partners, members,
shareholders, employees, agents, directors, officers or other owners of Seller
or their respective constituent partners or members. Seller’s direct and
indirect shareholders, beneficiaries and owners and their respective trustees,
officers, directors, employees, agents and security holders, assume no personal
liability for any obligations entered into on behalf of Seller under this
Agreement and the Closing documents.
     Section 18.15 Reference to Time. Whenever reference is made herein to a
time of day, the said reference shall be deemed to refer to Eastern Standard
Time.
[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]

-27-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Seller and Purchaser have respectively executed
this Agreement to be effective as of the date first above written.

              SELLER:
 
            UST INC., Seller
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            PURCHASER:     ANTARES 100WP LLC
 
       
 
  By:   Antares Manager Group, LLC
          its manager
 
       
 
  By:    
 
       
 
      Name:
 
      Title: Manager

-28-



--------------------------------------------------------------------------------



 



JOINDER BY TITLE COMPANY
     First American Title Insurance Company, referred to in this Agreement as
the “Title Company,” hereby acknowledges that it received this Agreement
executed by Seller and Purchaser on the                      day of
                    , 2007, and accepts the obligations of the Title Company as
set forth herein. The Title Company hereby agrees to hold and distribute the
Closing proceeds in accordance with the terms and provisions of this Agreement.
It further acknowledges that it hereby assumes all responsibilities for
information reporting required under section 6045(e) of the Internal Revenue
Code of 1986, as amended.

              First American Title Insurance Company
 
       
 
  By:    
 
 
 
 
  Printed Name:    
 
       
 
  Title:    
 
 
 

-29-



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
PARCEL ONE:
ALL THAT CERTAIN tract, piece or parcel of land with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, bounded and described as follows:
BEGINNING at the point formed by the intersection of the southerly line of West
Putnam Avenue with the westerly line of Benedict Place and running thence along
the westerly line of Benedict Place, South 49° 42’ East 132.07 feet, 87.52 feet
on the arc of a circle curving to the right on a radius of 90.0 feet, South 6°
01’ West 142.13 feet, South 83° 59’ East 4.0 feet, South 6° 01’ West 150 feet to
land now or formerly of Loretta’s Investment Company, Inc.; thence along land
now or formerly of said Loretta’s Investment Company, Inc. North 83° 59’ West
143.725 feet to land now or formerly of Carlsson; thence along land now or
formerly of Carlsson to and along land now or formerly of Slagle and land now or
formerly of Howland, North 0° 42’ East 152.925 feet, South 84° 40’ West 167.6
feet to the easterly line of Field Point Road; thence along the easterly line of
Field Point Road North 5° 20’ West 18.64 feet North 20° 05’ East 65.3 feet to
the southerly line of West Putnam Avenue thence along the southerly line of West
Putnam Avenue North 38° 14’ East 135.1 feet, North 40° 18’ East 152.0 feet to
the westerly line of Benedict Place being the point and place of beginning.
PARCEL TWO:
ALL THOSE CERTAIN lots of land with the buildings and improvements thereon,
situated in the Town of Greenwich, County of Fairfield and State of Connecticut,
known and designated as the southerly one-half of Lot No. 13 and all of Lot
No. 14 on a certain map entitled “The Maples, at Greenwich, Conn.” now on file
in the Town Clerk’s Office in said Greenwich and there known and designated as
Map No. 268, reference thereto being had.
SAID southerly one-half of Lot No. 13 and Lot No. 14 taken together are bounded:

     
NORTHERLY:
  by the Northerly one-half of said Lot No. 13;
 
   
EASTERLY:
  by Benedict Place;
 
   
SOUTHERLY:
  by Lot No. 15; and
 
   
WESTERLY:
  by Lots Nos. 26 and 27 as shown on said map.

A-1



--------------------------------------------------------------------------------



 



     SAID PREMISES are more particularly shown and delineated on a certain
survey or plot plan entitled “Property of Michael Spezzano, Jr. Greenwich,
Conn.” prepared by S. E. Minor & Co., Inc., Civil Engineers, and dated April 14,
1967 (See Volume 952 at Page 330), as follows:
PARCEL TWO:
     BEGINNING at a point formed by the intersection of Lots Nos. 14 and 15 with
the Westerly side of Benedict Place and running North 83° 59’ West 136.75 feet
along Lot No. 15, now or formerly of Clarence Fortin and Catherine Fortin,
thence North 0° 42’ East 75.31 feet partly along Lot No. 27, now or formerly of
John G. Howland and partly along Lot No. 26, now or formerly of Charles J.
Slagle and Nancy Jean Slagle; thence South 83° 59’ East 143.72 feet along the
Northerly one-half of Lot No. 13, now or formerly of the Grantee, and thence
South 6° 01’ West 75.0 feet along the Westerly side of Benedict Place to the
point or place of beginning.
PARCEL THREE:
ALL THAT CERTAIN tract, piece or parcel of land with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, comprising Lot No. 25 and the northerly portion of Lot
No. 26 as shown on a certain map entitled “The Maples at Greenwich, Conn.”,
numbered 268 on file in the office of the Town Clerk of said Town of Greenwich,
reference thereto being had.
SAID PREMISES are bounded:

     
NORTHERLY:
  159.67 feet by Lot No. 24 on said map, being land now or formerly of Fannie L.
Barton;
 
   
EASTERLY:
  100.56 feet by Lots Nos. 11, 12 and 13 on said map;
 
   
SOUTHERLY:
  149.10 feet by the remaining portion of Lot No. 26, being land now or formerly
of Maud Pollard Carson; and
 
   
WESTERLY:
  100 feet by the highway, Field Point Road.

PARCEL FOUR:
ALL THAT CERTAIN lot of land, together with the buildings and improvements
thereon, situated in the Town of Greenwich, County of Fairfield and State of
Connecticut, bounded and described as follows:
BEGINNING at the point formed by the intersection of the division line between
Lot No. 14 and Lot No. 5, shown on a certain map of “The Maples” made by S. E.
Minor, C. E., dated March 5, 1906, and on file in the Town Clerk’s Office of
said Town of Greenwich as Map No. 268, with the westerly line of the road known
as Benedict Place, and running thence along said road, South

A-2



--------------------------------------------------------------------------------



 



6 1” West 66.67 feet, thence leaving the said road and running North 87° 16’
West 130.08 feet, thence North 0° 42’ East 74.43 feet, thence South 83° 59’ East
136.75 feet to the place of beginning.
PARCEL FOUR:
THE above described tract being all of Lot No. 15 and the northerly portion of
Lot No. 16 on the above mentioned map and is bounded:

   
NORTHERLY:
by land now or formerly of Theodore K. Lindstedt;
 
 
EASTERLY:
by said Benedict Place;
 
 
SOUTHERLY and WESTERLY:
by land now or formerly of Elizabeth McCutcheon; and in part
 
 
WESTERLY:
by land now or formerly of Alice E. Munroe, et al.

PARCEL FIVE:
ALL THAT CERTAIN lot, piece or parcel of land, situated in the Town of
Greenwich, County of Fairfield and State of Connecticut, and more particularly
described as follows:
BEING the southerly portion of Lot No. 16 and the northerly portion of Lot
No. 17 on a certain map entitled “The Maples” made by S. E. Minor, C. E., dated
March 5, 1906, numbered 268 on file in the Town Clerk’s Office of said Town of
Greenwich, bounded and described as follows:
BEGINNING at a stone boundary post standing at the southeast corner of Lot
No. 28 and the southwest corner of the southerly portion of Lot 17 on said map
and running thence North 0° 42’ East 74.43 feet; thence South 87° 16’ East
130.08 feet to the Westerly line of Benedict Place; thence along the Westerly
line of said Benedict Place South 6° 1’ West 66.67 feet; thence South 89° 7’
West 123.87feet to the point of beginning.
PARCEL SIX:
(NOTE: Title to Parcel Six is held by United States Tobacco Company, an
affiliate of Seller, and will be conveyed by separate deed, or as directed by
Purchaser.)
ALL THAT CERTAIN piece, parcel or tract of land, with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, bounded and described as follows:

A-3



--------------------------------------------------------------------------------



 



SAID PREMISES are designated as Lot No. 24 on a certain map entitled, “‘The
Maples’ at Greenwich, Conn.” made by S.E. Minor, Civil Engineer, Greenwich,
Conn., March 5, 1906”, which map is on file in the office of the Town Clerk of
said Greenwich, and therein numbered 268; and said lot is bounded:

   
NORTHERLY:
by Lot No. 23 on said map;
 
 
EASTERLY:
by Lots 10 and 11 on said map;
 
 
SOUTHERLY:
by Lot No. 25 on said map; and
 
 
WESTERLY:
by Field Point Road.

     TOGETHER WITH a permanent easement as reserved in a Warranty Deed from UST
Inc. to 6 Benedict Place, LLC, dated August 26, 1999 and recorded August 30,
1999 in Volume 3324 at Page 79 of the Greenwich Land Records.
EXCEPTIONS

1.   Rights of Seller pursuant to the Lease.

2.   Any and all provisions of any ordinance, municipal regulation, or other
Legal Requirements, inclusive of planning, zoning, building and inland wetlands
rules and regulations established for the Town.   3.   Restrictive covenants and
agreements set forth in:

  a)   Deed from E.C. Benedict to Fannie L. Barton, dated April 28, 1906 and
recorded May 12, 1906 in Volume 105 at Page 487 of the Greenwich Land Records.  
  b)   Deed from E. C. Benedict to William E. Anthony, dated April 28, 1906 and
recorded May 12, 1906 in Volume 105 at Page 488 of the Greenwich Land Records.  
  c)   Warranty Deed from Elias C. Benedict to Henry Webb, dated April 28, 1906
and recorded May 12, 1906 in Volume 105 at Page 494 of the Greenwich Land
Records.     d)   Warranty Deed from Elias C. Benedict to Louise B. Willard,
dated September 6, 1906 and recorded September 8, 1906 in Volume 107 at Page 233
of the Greenwich Land Records.     e)   Warranty Deed from Louise B. Willard to
The Maples Corporation, dated and recorded October 26, 1906 in Volume 107 at
Page 344 of the Greenwich Land Records.         Said restrictive covenants and
agreements are modified by:     f)   The terms and provisions of an Agreement by
and between “The Maples

A-4



--------------------------------------------------------------------------------



 



      Corporation” and William E. Anthony, dated August 14, 1907 and recorded
June 5, 1908 in Volume 117 at Page 102 of the Greenwich Land Records.   g)   The
terms and provisions set forth in a certain Deed from Elias C. Benedict to
William E. Anthony, dated September 20, 1907 and recorded June 5, 1908 in Volume
117 at Page 104 of the Greenwich Land Records.     h)   Agreements in Volume 732
at Pages 120 and 124 of the Greenwich Land Records, and a Judgment of Superior
Court for Fairfield County at Bridgeport dated November 30, 1967 in Docket
#131187, and recorded in Volume 766 at Page 596 of the Greenwich Land Records.

4.   Agreement by and between Jeannette S. Foster et als. And William S. Meany,
dated December 10, 1923 and recorded January 8, 1924 in Volume 203 at Page 438
of the Greenwich Land Records.

5.   Grant from Harriet W. R. Leech to The Connecticut Light and Power Company,
dated February 5, 1927 and recorded February 25, 1927 in Volume 238 at Page 61
of the Greenwich Land Records.

6.   Grant from Dorothy M. Lindstedt to The Connecticut Light and Power Company,
dated February 12, 1927 and recorded February 25, 1927 in Volume 238 at Page 63
of the Greenwich Land Records.

7.   Grant from Abigail B. Schirmer to The Connecticut Light and Power Company,
dated February 11, 1927 and recorded February 25, 1927 in Volume 238 at Page 65
of the Greenwich Land Records.

8.   Grant from Lillian K. Thornton to The Connecticut Light and Power Company,
dated February 11, 1927 and recorded February 25, 1967 in Volume 238 at Page 66
of the Greenwich Land Records.

9.   Variance as set forth in Appeal No. 6071 by the Planning and Zoning Board
of Appeals, dated and recorded June 5, 1978 in Volume 1076 at Page 75 of the
Greenwich Land Records.

10.   Variance as set forth in Appeal No. 6716 by the Planning and Zoning Board
of Appeals, recorded December 30, 1983 in Volume 1360 at Page 173 of the
Greenwich Land Records.

11.   Rights of 6 Benedict Place, LLC as set forth in a Warranty Deed from UST
Inc. to 6 Benedict Place, LLC, dated August 26, 1999 and recorded August 30,
1999 in Volume 3324 at Page 79 of the Greenwich Land Records.

12.   Rights of 21-25 Field Point Realty LLC as set forth in a Warranty Deed
from UST Enterprises, Inc. to 21-25 Field Point Realty LLC dated March 27, 1998
and recorded in Volume 3055 at Page 14 of the Greenwich Land Records.

A-5



--------------------------------------------------------------------------------



 



13.   Mortgage Deed from 100 West Putnam Avenue Corporation to Metropolitan Life
Insurance Company, principal sum $4,600,000.00 dated April 30, 1970 and recorded
April 30, 1970 in Volume 798 at Page 629 of the Greenwich Land Records.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Excluded Personal Property
UST Assets

•   All data and telephone equipment

•   All furniture presently located on the 4th floor of Buildings #1 & 2

•   All security equipment with the exception of the card readers

•   All A/V equipment

•   All Artwork

•   All Mail Center equipment

•   All Duplicating Equipment

•   All fax machines

•   All portable air conditioning units

•   All portable heaters

•   All medical equipment

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Service Contracts

C-1



--------------------------------------------------------------------------------



 



                                      NAME OF COMPANY   STREET ADDRESS   CITY  
ST.   ZIP CODE   TELEPHONE   Contract Date   Termination    
ABM Cleaning Services, Inc.
  P.O. Box 204   Hawthorne   NY     10532     914-747-0910   1/1/06-12/31/08  
60 Days    
Academy Overhead Door Corp.
  130 Lenox Avenue Unit #2   Stamford   CT     06906     914-664-8414  
5/15/06-5/15/07   30 Days    
Array Systems, LLC
  205 Research Drive #4   Milford   CT     06460     203-966-1242  
4/1/05-4/1/06   60 Days    
Air, Water & Soil Consultants
  P.O. Box 2965   Westerly   RI     02891     401-348-8351   Rate Sheet        
Atria Inc.
  252 Farm Meadow Lane   Cheshire   CT     06410     203-753-6200   9/1/2001  
60 Days    
Clancy Moving Systems, Inc.
  P.O. Box 6636   Ithica   NY     14851-6636     800-836-0031   Rate Sheet      
 
ClearWater Industries
  911 Bridgeport Avenue   Shelton   CT     06484         3/6/06-3/6/07   30 Days
   
Commercial Kitchens
  290 Bic Drive   Milford   CT     06460     203-877-6591   8/1/06-8/1/07   30
Days    
Cummins Metropower, Inc.
  914 Cromwell Avenue   Rocky Hill   CT     06067     860-529-7474  
3/1/06-2/28/07   30 Days    
Directv
  P.O. Box 60036   Los Angeles   CA     90060-0036     888-200-4388   no
expiration date        
EOI
  P.O. Box 9488   New Haven   CT     06534     203-799-7517   Rate Sheet        
East Coast Testing & Balancing LLC
  53 James Vincent Dr.   Clinton   CT     06413     860-669-9377   Rate Sheet  
     
Emcor — New England Mechanical
  30 Lindeman Drive   Trumbull   CT     06611     203-373-0004   11/1/2005 — xxx
  30 Days    
Excel Electric llc.
  P.O. Box 8155   New Fairfield   CT     06812     866-316-0042   3/1/06-3/1/07
  30 Days    
Fire Protection Testing Inc.
  170 Highland Avenue   Cheshire   CT     06410         3/13/06-3/13/2007   30
Days    
Fire Systems, Inc.
  375 Morgan Lane Unit #305   West Haven   CT     06516     203 934-8644  
3/13/06-3/13/2007   30 Days   HQ
 
  375 Morgan Lane Unit #305   West Haven   CT     06820     203-256-0800  
3/13/06-3/13/2007   30 Days   Hangar
Flik
  3 International Drive   Rye Brook   NY     10573     845-398-2848  
3/1/06-3/1/2011   60 Days    
Hess Corporation
  P.O. Box 905243   Charlotte   NC     28290     800-437-7265   12/1/05-1/1/2008
       
M & A Sanitation Service
  P.O. Box 4660   Greenwich   CT     06830     203-325-1955   12/31/2006        
Nationwide Power
  7380 Eastgate Road   Henderson   NV     89015     800-868-2780  
6/29/06-6/28/07        
Office Furniture Systems, Inc.
  140-58th Street — Box #11   Brooklyn   NY     11220     718-567-7400   Rate
Sheet        
Paul Tepfer Architect
  56 Holmes Road   Ridgefield   CT     06877     203-438-8707   Rate Sheet      
 
Putnam Plumbing & Heating, Inc.
  P.O. B ox 405   Cos Cob   CT     06807-0405     203-661-6806   Rate Sheet    
   
Securitas
  30 Oak Street   Stamford   CT     06905     203-327-9661            
Shred-It
  325 Sandbank Road Unit B3   Cheshire   CT     06410     203-699-2458   Rate
Sheet        
Stuttig Locksmith, Inc.
  158 Greenwich Ave.   Greenwich   Ct     06830     203869-6260   Rate Sheet    
   
Summer Rain
  288 Valley Road   Cos Cob   CT     06807     203-629-8050   Rate Sheet        
Tennant
  P.O. Box 71414   Chicago   IL     60694-1414     201-245-2270   Rate Sheet    
   
Trans-Clean
  45 Mayfair Place   Stratford   CT     06615-6710     203-377-3171   Rate Sheet
       
Western Pest Services
  20 W. Ridgewood Avenue   Pramus   NJ     07652     201-265-1600  
2/15/05-2/15/06   30 Days    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LAWSUITS
None

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
Non-Foreign Entity Certification
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by National Office Partners
Limited Partnership, a Delaware limited partnership (the “Transferor”), the
undersigned hereby certifies the following on behalf of the Transferor:
     1. Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
     2. Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
     3. Transferor’s U.S. employer identification number is ___; and
     3. Transferor’s office address is
     Transferor understands that this certification may be disclosed to the
Internal Revenue Service and that any false statement made within this
certification could be punished by fine, imprisonment, or both.
     Under penalties of perjury the undersigned declares that he has examined
this certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

                  TRANSFEROR:         UST INC. Seller    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Bill Of Sale,
Assignment And Assumption
     UST Inc., a Delaware corporation (“Seller”), for and in consideration of
the sum of Ten and No/100 Dollars ($10.00) and other good and valuable
consideration to Seller paid by                                         , a
                                         (“Purchaser”), the receipt of which is
hereby acknowledged, hereby bargains, sells, transfers, conveys and assigns to
Purchaser the following described property:
     (a) Seller’s right, title and interest in and to all equipment, appliances,
tools, supplies, machinery, furnishings and other tangible personal property
attached to, appurtenant to, located in the improvements (the “Improvements”)
located on the real property described on Exhibit A attached hereto and made a
part hereof for all purposes (the “Real Property”) and used exclusively by
Seller in connection with its ownership or operation of the Improvements (the
“Personal Property”), but specifically excluding (i) the items of personal
property set forth on Exhibit B attached hereto, and (ii) any items of personal
property owned by third parties and leased to Seller;
     (b) Any and all of Seller’s right, title and interest in and to the service
agreements, maintenance contracts, equipment leasing agreements, leasing
commission agreements, warranties, guarantees, bonds and other contracts for the
provision of labor, services, materials or supplies relating solely to the Real
Property, the Improvements or the Personal Property and under which Seller is
currently paying for services rendered in connection therewith, as listed on
Exhibit C attached hereto, in each instance to the extent assignable without the
necessity of consent or assignable only with consent and such consent has been
obtained (“Service Contracts”);
     (c) Any and all of Seller’s right, title and interest in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by governmental
authorities prior to the date hereof in connection with the Real Property and
the Improvements, together with all renewals and modifications thereof, in each
instance to the extent assignable without the necessity of consent or assignable
only with consent and such consent has been obtained (the “Licenses and
Permits”); and
The Personal Property, Service Contracts and Licenses and Permits are
hereinafter collectively referred to as the “Assigned Property.”
     Notwithstanding any contrary or inconsistent provision contained herein, to
the extent that any of such Service Contracts or Licenses and Permits relate to
matters, work, services or equipment at the Real Property or Improvements that
remain Seller’s responsibility, as Tenant pursuant to that certain Lease between
Purchaser, as Landlord, and Seller, as Tenant, dated of even date herewith
(‘Lease”), such Service Contracts and Licenses and Permits are retained by
Seller and shall be assigned and delivered to Purchaser upon the expiration or
earlier termination of the Lease.

F-2



--------------------------------------------------------------------------------



 



     Seller has executed this Bill of Sale, Assignment and Assumption (“Bill of
Sale”) and BARGAINED, SOLD, TRANSFERRED, CONVEYED and ASSIGNED the Assigned
Property and Purchaser has accepted this Bill of Sale and purchased the Assigned
Property AS IS AND WHEREVER LOCATED, WITH ALL FAULTS AND WITHOUT ANY
REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR
STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE AND PURCHASE
BETWEEN SELLER AND PURCHASER DATED ___, 20___, REGARDING THE REAL PROPERTY (the
“Purchase Agreement”) AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE
INTENTION OF SELLER AND PURCHASER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, ANY
CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN WITH
RESPECT TO THE ASSIGNED PROPERTY, WARRANTIES CREATED BY AFFIRMATION OF FACT OR
PROMISE AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE UNIFORM
COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE STATE IN WHICH THE REAL
PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY ANY OTHER LAW.
     Purchaser accepts the foregoing bargain, sale, transfer, conveyance and
assignment and assumes and agrees to be bound by and to perform, pay, discharge,
observe and comply with, as applicable, all of the covenants, liabilities,
duties, debts, obligations and responsibilities of Seller pursuant to the
Service Contracts and the Licenses and Permits assigned to Purchaser and which
arise, accrue or are to be performed, paid, discharged, observed or complied
with on or after the date hereof.
     Purchaser hereby indemnifies, defends, and holds Seller and its Affiliates
harmless from and against any and all claims, liens, damages, demands, causes of
action, liabilities, lawsuits, judgments, losses, costs and expenses (including
without limitation, reasonable attorneys’ fees and expenses) asserted against or
incurred by Seller or its Affiliates and arising out of the failure of Purchaser
to perform, pay, discharge, observe or comply with the covenants, liabilities,
duties, debts, obligations and responsibilities assumed by Purchaser hereunder.
     To facilitate execution of this Bill of Sale, this Bill of Sale may be
executed in multiple counterparts, each of which, when assembled to include an
original signature for each party contemplated to sign this Bill of Sale , will
constitute a complete and fully executed original. All such fully executed
original counterparts will collectively constitute a single agreement.

F-3



--------------------------------------------------------------------------------



 



EXECUTED as of the                      day of
                                        , 200__.

                     
 
                        SELLER:        
 
                        UST Inc., Seller        
 
                   
 
  By:                              
 
  Name:                
 
  Title:                
 
                   
 
  By:                              
 
  Name:                
 
  Title:                

                     
 
                        PURCHASER:                 ,      
 
  a                  
 
       
 
  By:                                  
 
  Name:                                  
 
  Title:                                  

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Deed
SPECIAL WARRANTY DEED
TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETING:
     KNOW YE, THAT UST Inc. a Delaware corporation, having an address at 100
West Putnam Avenue, Greenwich, Connecticut 06830 (hereinafter referred to as
“Grantor”), for the consideration of One ($1.00) Dollar and other good and
valuable consideration received to its full satisfaction from                
                                                                           
              , a                                           , having an address
                                                                   
              (hereinafter referred to as “Grantee”), does give, grant, bargain,
sell and confirm unto the Grantee and unto its successors and assigns forever,
all of that certain real property situated in the Town of Greenwich, County of
Fairfield and State of Connecticut, described in Schedule “A” attached hereto
and made a part hereof (hereinafter called the “Premises”).
     TO HAVE AND TO HOLD the above granted and bargained Premises with the
privileges and appurtenances thereof, and unto the successors and assigns of the
Grantee forever, so that neither the Grantor nor its successors and assigns nor
any other person under it or them shall hereafter have any claim, right or title
in or to the Premises or any part thereof, but therefrom it and they are by
these presents forever barred and excluded.
     AND FURTHERMORE, the said Grantor does by these presents bind itself and
its successors and assigns forever to WARRANT AND DEFEND the above granted and
bargained Premises to the said Grantee, and to the Grantee’s successors and
assigns, against the claims and demands of the Grantor and all persons claiming
or to claim by, through or under the Grantor, except as are mentioned in
Schedule A attached hereto.
     In Witness Whereof, the Grantor has hereunto set its hand this ___day of
                                        , 2007.

                  Signed and Delivered by       UST Inc.    
the Grantor in the presence of:
               
 
               
 
      By:        
 
 Name:
         
 
Name:    
 
          Title:    
 
               
 
      By:        
 
 Name:
         
 
Name:    
 
          Title:    

G-1



--------------------------------------------------------------------------------



 



             
STATE OF CONNECTICUT
    )      
 
    ) ss:                                           , 2007
COUNTY OF FAIRFIELD
    )      

     Personally appeared                                              
                                                                          
      ,                                                            of UST Inc.
as aforesaid, duly authorized signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed, and the free act and deed of
said corporation before me.

         
 
 
 
Notary Public    
 
  Commissioner of the Superior Court    

             
STATE OF CONNECTICUT
    )      
 
    ) ss:                                           , 2007
COUNTY OF FAIRFIELD
    )      

     Personally appeared                                               
                                                                
               ,                                                              
of UST Inc. as aforesaid, duly authorized signer and sealer of the foregoing
instrument, and acknowledged the same to be his free act and deed, and the free
act and deed of said corporation before me.

         
 
 
 
Notary Public    
 
  Commissioner of the Superior Court    

G-2



--------------------------------------------------------------------------------



 



[SCHEDULE “A” OF FORM OF LIMITED WARRANTY DEED]
SCHEDULE “A”
PARCEL ONE:
ALL THAT CERTAIN tract, piece or parcel of land with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, bounded and described as follows:
BEGINNING at the point formed by the intersection of the southerly line of West
Putnam Avenue with the westerly line of Benedict Place and running thence along
the westerly line of Benedict Place, South 49° 42’ East 132.07 feet, 87.52 feet
on the arc of a circle curving to the right on a radius of 90.0 feet, South 6°
01’ West 142.13 feet, South 83° 59’ East 4.0 feet, South 6° 01’ West 150 feet to
land now or formerly of Loretta’s Investment Company, Inc.; thence along land
now or formerly of said Loretta’s Investment Company, Inc. North 83° 59’ West
143.725 feet to land now or formerly of Carlsson; thence along land now or
formerly of Carlsson to and along land now or formerly of Slagle and land now or
formerly of Howland, North 0° 42’ East 152.925 feet, South 84° 40’ West 167.6
feet to the easterly line of Field Point Road; thence along the easterly line of
Field Point Road North 5° 20’ West 18.64 feet North 20° 05’ East 65.3 feet to
the southerly line of West Putnam Avenue thence along the southerly line of West
Putnam Avenue North 38° 14’ East 135.1 feet, North 40° 18’ East 152.0 feet to
the westerly line of Benedict Place being the point and place of beginning.
PARCEL TWO:
ALL THOSE CERTAIN lots of land with the buildings and improvements thereon,
situated in the Town of Greenwich, County of Fairfield and State of Connecticut,
known and designated as the southerly one-half of Lot No. 13 and all of Lot
No. 14 on a certain map entitled “The Maples, at Greenwich, Conn.” now on file
in the Town Clerk’s Office in said Greenwich and there known and designated as
Map No. 268, reference thereto being had.
SAID southerly one-half of Lot No. 13 and Lot No. 14 taken together are bounded:

   
NORTHERLY:
 by the Northerly one-half of said Lot No. 13;
 
 
EASTERLY:
 by Benedict Place;
 
 
SOUTHERLY:
 by Lot No. 15; and
 
 
WESTERLY:
 by Lots Nos. 26 and 27 as shown on said map.

G-3



--------------------------------------------------------------------------------



 



     SAID PREMISES are more particularly shown and delineated on a certain
survey or plot plan entitled “Property of Michael Spezzano, Jr. Greenwich,
Conn.” prepared by S. E. Minor & Co., Inc., Civil Engineers, and dated April 14,
1967 (See Volume 952 at Page 330), as follows:
PARCEL TWO:
     BEGINNING at a point formed by the intersection of Lots Nos. 14 and 15 with
the Westerly side of Benedict Place and running North 83° 59’ West 136.75 feet
along Lot No. 15, now or formerly of Clarence Fortin and Catherine Fortin,
thence North 0° 42’ East 75.31 feet partly along Lot No. 27, now or formerly of
John G. Howland and partly along Lot No. 26, now or formerly of Charles J.
Slagle and Nancy Jean Slagle; thence South 83° 59’ East 143.72 feet along the
Northerly one-half of Lot No. 13, now or formerly of the Grantee, and thence
South 6° 01’ West 75.0 feet along the Westerly side of Benedict Place to the
point or place of beginning.
PARCEL THREE:
ALL THAT CERTAIN tract, piece or parcel of land with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, comprising Lot No. 25 and the northerly portion of Lot
No. 26 as shown on a certain map entitled “The Maples at Greenwich, Conn.”,
numbered 268 on file in the office of the Town Clerk of said Town of Greenwich,
reference thereto being had.
SAID PREMISES are bounded:

   
NORTHERLY:
159.67 feet by Lot No. 24 on said map, being land now or formerly of Fannie L.
Barton;
 
 
EASTERLY:
100.56 feet by Lots Nos. 11, 12 and 13 on said map;
 
 
SOUTHERLY:
149.10 feet by the remaining portion of Lot No. 26, being land now or formerly
of Maud Pollard Carson; and
 
 
WESTERLY:
100 feet by the highway, Field Point Road.

PARCEL FOUR:
ALL THAT CERTAIN lot of land, together with the buildings and improvements
thereon, situated in the Town of Greenwich, County of Fairfield and State of
Connecticut, bounded and described as follows:
BEGINNING at the point formed by the intersection of the division line between
Lot No. 14 and Lot No. 5, shown on a certain map of “The Maples” made by S. E.
Minor, C. E., dated March 5,

G-4



--------------------------------------------------------------------------------



 



1906, and on file in the Town Clerk’s Office of said Town of Greenwich as Map
No. 268, with the westerly line of the road known as Benedict Place, and running
thence along said road, South 6 1” West 66.67 feet, thence leaving the said road
and running North 87° 16’ West 130.08 feet, thence North 0° 42’ East 74.43 feet,
thence South 83° 59’ East 136.75 feet to the place of beginning.
PARCEL FOUR:
THE above described tract being all of Lot No. 15 and the northerly portion of
Lot No. 16 on the above mentioned map and is bounded:

   
NORTHERLY:
by land now or formerly of Theodore K. Lindstedt;
 
 
EASTERLY:
by said Benedict Place;
 
 
SOUTHERLY and WESTERLY:
by land now or formerly of Elizabeth McCutcheon; and in part
 
 
WESTERLY:
by land now or formerly of Alice E. Munroe, et al.

PARCEL FIVE:
ALL THAT CERTAIN lot, piece or parcel of land, situated in the Town of
Greenwich, County of Fairfield and State of Connecticut, and more particularly
described as follows:
BEING the southerly portion of Lot No. 16 and the northerly portion of Lot
No. 17 on a certain map entitled “The Maples” made by S. E. Minor, C. E., dated
March 5, 1906, numbered 268 on file in the Town Clerk’s Office of said Town of
Greenwich, bounded and described as follows:
BEGINNING at a stone boundary post standing at the southeast corner of Lot
No. 28 and the southwest corner of the southerly portion of Lot 17 on said map
and running thence North 0° 42’ East 74.43 feet; thence South 87° 16’ East
130.08 feet to the Westerly line of Benedict Place; thence along the Westerly
line of said Benedict Place South 6° 1’ West 66.67 feet; thence South 89° 7’
West 123.87feet to the point of beginning.
PARCEL SIX: (to be conveyed by Separate Deed)
ALL THAT CERTAIN piece, parcel or tract of land, with the buildings and
improvements thereon, situated in the Town of Greenwich, County of Fairfield and
State of Connecticut, bounded and described as follows:
SAID PREMISES are designated as Lot No. 24 on a certain map entitled, “‘The
Maples’ at Greenwich, Conn.” made by S.E. Minor, Civil Engineer, Greenwich,
Conn., March 5, 1906”,

G-5



--------------------------------------------------------------------------------



 



which map is on file in the office of the Town Clerk of said Greenwich, and
therein numbered 268; and said lot is bounded:

   
NORTHERLY:
 by Lot No. 23 on said map;
 
 
EASTERLY:
 by Lots 10 and 11 on said map;
 
 
SOUTHERLY:
by Lot No. 25 on said map; and
 
 
WESTERLY:
by Field Point Road.

     TOGETHER WITH a permanent easement as reserved in a Warranty Deed from UST
Inc. to 6 Benedict Place, LLC, dated August 26, 1999 and recorded August 30,
1999 in Volume 3324 at Page 79 of the Greenwich Land Records.
     SUBJECT TO Grantor as tenant:

1.   Rights of Seller pursuant to the Lease.

2.   Any and all provisions of any ordinance, municipal regulation, or other
Legal Requirements, inclusive of planning, zoning, building and inland wetlands
rules and regulations established for the Town.

3.   Restrictive covenants and agreements set forth in:

  a)   Deed from E.C. Benedict to Fannie L. Barton, dated April 28, 1906 and
recorded May 12, 1906 in Volume 105 at Page 487 of the Greenwich Land Records.  
  b)   Deed from E. C. Benedict to William E. Anthony, dated April 28, 1906 and
recorded May 12, 1906 in Volume 105 at Page 488 of the Greenwich Land Records.  
  c)   Warranty Deed from Elias C. Benedict to Henry Webb, dated April 28, 1906
and recorded May 12, 1906 in Volume 105 at Page 494 of the Greenwich Land
Records.     d)   Warranty Deed from Elias C. Benedict to Louise B. Willard,
dated September 6, 1906 and recorded September 8, 1906 in Volume 107 at Page 233
of the Greenwich Land Records.     e)   Warranty Deed from Louise B. Willard to
The Maples Corporation, dated and recorded October 26, 1906 in Volume 107 at
Page 344 of the Greenwich Land Records.         Said restrictive covenants and
agreements are modified by:     f)   The terms and provisions of an Agreement by
and between “The Maples Corporation” and William E. Anthony, dated August 14,
1907 and recorded June 5, 1908 in Volume 117 at Page 102 of the Greenwich Land
Records.

G-6



--------------------------------------------------------------------------------



 



  g)   The terms and provisions set forth in a certain Deed from Elias C.
Benedict to William E. Anthony, dated September 20, 1907 and recorded June 5,
1908 in Volume 117 at Page 104 of the Greenwich Land Records.     h)  
Agreements in Volume 732 at Pages 120 and 124 of the Greenwich Land Records, and
a Judgment of Superior Court for Fairfield County at Bridgeport dated
November 30, 1967 in Docket #131187, and recorded in Volume 766 at Page 596 of
the Greenwich Land Records.

4.   Agreement by and between Jeannette S. Foster et als. And William S. Meany,
dated December 10, 1923 and recorded January 8, 1924 in Volume 203 at Page 438
of the Greenwich Land Records.

5.   Grant from Harriet W. R. Leech to The Connecticut Light and Power Company,
dated February 5, 1927 and recorded February 25, 1927 in Volume 238 at Page 61
of the Greenwich Land Records.

6.   Grant from Dorothy M. Lindstedt to The Connecticut Light and Power Company,
dated February 12, 1927 and recorded February 25, 1927 in Volume 238 at Page 63
of the Greenwich Land Records.

7.   Grant from Abigail B. Schirmer to The Connecticut Light and Power Company,
dated February 11, 1927 and recorded February 25, 1927 in Volume 238 at Page 65
of the Greenwich Land Records.

8.   Grant from Lillian K. Thornton to The Connecticut Light and Power Company,
dated February 11, 1927 and recorded February 25, 1967 in Volume 238 at Page 66
of the Greenwich Land Records.

9.   Variance as set forth in Appeal No. 6071 by the Planning and Zoning Board
of Appeals, dated and recorded June 5, 1978 in Volume 1076 at Page 75 of the
Greenwich Land Records.

10.   Variance as set forth in Appeal No. 6716 by the Planning and Zoning Board
of Appeals, recorded December 30, 1983 in Volume 1360 at Page 173 of the
Greenwich Land Records.

11.   Rights of 6 Benedict Place, LLC as set forth in a Warranty Deed from UST
Inc. to 6 Benedict Place, LLC, dated August 26, 1999 and recorded August 30,
1999 in Volume 3324 at Page 79 of the Greenwich Land Records.

12.   Rights of 21-25 Field Point Realty LLC as set forth in a Warranty Deed
from UST Enterprises, Inc. to 21-25 Field Point Realty LLC dated March 27, 1998
and recorded in Volume 3055 at Page 14 of the Greenwich Land Records.

13.   Mortgage Deed from 100 West Putnam Avenue Corporation to Metropolitan Life
Insurance

G-7



--------------------------------------------------------------------------------



 



    Company, principal sum $4,600,000.00 dated April 30, 1970 and recorded
April 30, 1970 in Volume 798 at Page 629 of the Greenwich Land Records.

G-8



--------------------------------------------------------------------------------



 



EXHIBIT H
Environmental Reports and Studies
Phase I Environmental Site Assessment Report, dated October 23, 2006 prepared by
URS Corporation AES, 500 Enterprise Drive, Suite 3B Rocky Hill, Connecticut
06067.

H-1



--------------------------------------------------------------------------------



 



(URS LOGO) [y29860y2986001.gif]
(PICTURE) [y29860y2986002.gif]
PHASE I
ENVIRONMENTAL SITE ASSESSMENT
UST INC.
100 WEST PUTNAM AVENUE
GREENWICH, CONNECTICUT
Prepared for:
Gerard T. Smith
URS Project No.: 36936859.00001
October 23, 2006
URS Corporation AES
500 Enterprise Drive, Suite 3B
Rocky Hill, Connecticut 06067

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
EXECUTIVE SUMMARY
    i  
1.0 INTRODUCTION
    1  
1.1 OBJECTIVE
    1  
1.2 SCOPE OF WORK
    2  
1.3 LIMITING CONDITIONS
    2  
1.4 LIMITATIONS OF THE ASSESSMENT
    2  
2.0 SITE DESCRIPTION
    4  
2.1 PHYSICAL LOCATION AND DESCRIPTION OF PROPERTY
    4  
2.2 ENVIRONMENTAL SETTING
    4  
2.2.1 Topography
    4  
2.2.2 Geology/Hydrogeology
    5  
2.2.3 Soils
    5  
2.2.4 Surface Water
    6  
2.2.5 Wetland Area
    6  
3.0 SITE INSPECTION
    7  
3.1 CURRENT USES OF THE PROPERTY
    7  
3.2 EXTERIOR AND INTERIOR SITE OBSERVATIONS
    7  
3.2.1 Hazardous Substances and Oil
    8  
3.2.2 Hazardous and Special Regulated Waste Generation
    8  
3.2.3 Underground/Aboveground Storage Tanks
    8  
3.2.4 Drums and Containers
    8  
3.2.5 Polychlorinated Biphenyls (PCB)-Containing Equipment
    8  
3.2.6 Solid Waste Generation
    9  
3.2.7 Air Emission Sources
    9  
3.2.8 Drains and Sumps
    9  
3.2.9 Sanitary and Industrial Wastewater Discharges
    10  
3.2.10 Wells
    10  
3.2.11 Asbestos Containing Materials
    10  
3.2.12 Pits, Ponds and Lagoons
    10  
3.2.13 Other Physical Evidence of Contamination
    10  
3.2.14 Emergency Generators
    11  
3.2.15 Other Environmental Concerns
    11  
4.0 ADJOINING AND SURROUNDING LAND USE
    12  
4.1 CURRENT USES OF ADJOINING PROPERTIES
    12  
4.2 SURROUNDING PROPERTIES OF POTENTIAL ENVIRONMENTAL CONCERN
    12  
5.0 HISTORIC SITE AND SURROUNDING PROPERTY CONDITIONS
    14  
5.1 CURRENT AND PRIOR OWNERSHIP
    14  
5.2 AERIAL PHOTOGRAPHS
    14  
5.3 SANBORN MAPS
    15  
5.4 HISTORICAL TOPOGRAPHIC MAPS
    16  

          Phase I Environmental Site Assessment       100 West Putnam Avenue,
Greenwich, CT URS Corporation AES   i   October 20, 2006

 



--------------------------------------------------------------------------------



 



         
5.5 CITY DIRECTORY ABSTRACT
    17  
6.0 REGULATORY AGENCY REVIEW
    18  
6.1 ENVIRONMENTAL DATABASES REVIEW
    18  
6.2 REGULATORY AGENCY CONTACT
    22  
7.0 CONCLUSIONS
    23  
7.1 ON-SITE RECOGNIZED ENVIRONMENTAL CONDITIONS
    23  
7.2 OFF-SITE RECOGNIZED ENVIRONMENTAL CONDITIONS
    24  
8.0 REFERENCES
    26  

FIGURES
Figure 1 — Site Location Map
Figure 2 — Site Layout Map
APPENDICES
Appendix A — Curricula Vitae of URS Personnel
Appendix B — Site Photographs
Appendix C — Assessor’s and Fire Department’s Information
Appendix D — Aerial Photographs
Appendix E — Sanborn Maps
Appendix F — Historic Topographic Maps
Appendix G — City Directory Abstract
Appendix H — EDR Report

          Phase I Environmental Site Assessment       100 West Putnam Avenue,
Greenwich, CT URS Corporation AES   ii   October 20, 2006

 



--------------------------------------------------------------------------------



 



EXECUTIVE SUMMARY
This report presents the results of URS Corporation AES (URS)’ Phase I
Environmental Site Assessment (Phase I ESA) of the property at 100 West Putnam
Avenue (the “Site” or “subject property”) in Greenwich, Connecticut. The Phase I
ESA was conducted to identify if Recognized Environmental Conditions (RECs) are
present at the subject property. The Phase I ESA was conducted in accordance
with the methods and procedures described in the American Society for Testing
and Materials (ASTM) “Standard Practice for Site Assessments: Phase I
Environmental Site Assessment Process” (E 1527-00 as currently amended). The
Phase I ESA was conducted pursuant to, and in accordance with, URS’ October 13,
2006 Proposal HAR-148-1411.
The Site consists of 2.743-acres currently improved with four multi-story
buildings used for office space. The main structure at the Site (Building 1 and
Building 2) consists of approximately 260,500 square feet and houses UST Inc.
There is a small museum near the entrance to the property and an additional
residential/commercial building (17 Field Point Road) on the property. The
remainder of the subject property is covered with asphalt paving, landscaping
and manicured lawn. Properties adjacent to the Site are primarily used for
commercial purposes.
URS observed two recognized environmental conditions (RECs) at the subject
property during the Site reconnaissance.

  •   A small area of staining caused by a leaking gasket from a natural gas
garage generator. The garage generator was not located within an area capable of
containing spills or overfills, or the contents of the generator if a release
were to occur.     •   The release of approximately one-gallon of PCB oil from a
former transformer replacement that was cleaned by the utility company is
considered a historical REC.

URS observed the following Area of Concern (AOC) at the subject property during
the Site reconnaissance.

          Phase I Environmental Site Assessment       100 West Putnam Avenue,
Greenwich, CT URS Corporation AES   i   October 20, 2006

 



--------------------------------------------------------------------------------



 



  •   Hazardous substances and petroleum products used in servicing HVAC
equipment are stored on the property until used by contractors. No visible
evidence of spills or releases were observed on the storage surface immediately
surrounding the containers. However, the containers were not stored on a
secondary containment device.

Based on the data presented in the EDR report, proximity, and the hydrogeologic
location of the EDR listed sites relative to the subject property, the following
former properties of potential RECs were identified. Although the establishments
are no longer in business, the potential for these properties to have created a
REC exists:

  •   Greenwich Cadillac Olds, Inc., located at 53 West Putnam Avenue, was
identified in the RCRA-SQG and CT manifest databases.     •   Grassi
Oldsmobile-Cadillac, Inc., located at 53 West Putnam Avenue, was identified in
the SDADB, UST and CT manifest databases.     •   Bestever Valet, Inc., located
at 69 Greenwich Avenue, was identified in the RCRA-SQG list database. However,
Bestever Cleaners is present at that location.     •   Hilltop Texaco, located
at 69 West Putnam Avenue, was identified in the CT manifest database.     •  
Sunoco Service Station, located at 23 West Putnam Avenue, was identified in the
RCRA-SQG and UST databases.

Based on the results of the Phase I ESA, URS recommends the following activities
regarding the identified RECs and AOCs:

  •   Best management practices should be used to contain potential spills that
may occur in the storage area for the 5-gallon containers. The size of the
containment system should be 150

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  ii   October 20, 2006

 



--------------------------------------------------------------------------------



 



      percent of the amount of the stored material.     •   The garage generator
should be equipped with a drip pan capable of containing the contents of the
lubrication system in the event of a release.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  iii   October 20, 2006

 



--------------------------------------------------------------------------------



 



1.0 INTRODUCTION
URS Corporation AES (URS) conducted a Phase I Environmental Site Assessment
(Phase I ESA) of the property located at 100 West Putnam Avenue, Greenwich,
Connecticut (the “Site” or “subject property”). The Phase I ESA was conducted to
identify if Recognized Environmental Conditions (RECs) are present at the
subject property. The Phase I ESA was conducted in general accordance with the
methods and procedures described in the American Society for Testing and
Materials (ASTM) “Standard Practice for Site Assessments: Phase I Environmental
Site Assessment Process” (E 1527-00 as currently amended). The Phase I ESA was
conducted pursuant to, and in accordance with, URS’ October 13, 2006 Proposal
HAR-148-1411. The Phase I ESA’s objectives, scope and limitations are presented
in the following sections.
1.1 OBJECTIVE
The objective of URS’ Phase I ESA was to determine if RECs are present that may
impact the subject property. ASTM E 1527-00 defines a REC as:
“The presence or likely presence of any hazardous substances or petroleum
products on a property under conditions that indicate an existing release, a
past release, or a material threat of a release of any hazardous substances or
petroleum products into structures on the property or into the ground,
groundwater or surface water of the property. The term includes hazardous
substances or petroleum products even under conditions in compliance with laws.
The term is not intended to include de minimis conditions that generally do not
present a material risk of harm to public health or the environment and that
generally would not be the subject of an enforcement action if brought to the
attention of appropriate governmental agencies.”

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  1   October 20, 2006





--------------------------------------------------------------------------------



 



1.2 SCOPE OF WORK
The Scope of Work for the Phase I ESA consisted of an inspection of the subject
property and nearby area, review of readily available regulatory information
concerning the subject property and other nearby properties of environmental
concern, interviews with persons familiar with the history of the subject
property, and preparation of a report detailing URS’ results and conclusions.
This assessment was prepared in general conformance with the methods and
procedures described in ASTM Standard E 1527-00. Curricula vitae for URS
personnel involved in the preparation of this report are presented in
Appendix A.
1.3 LIMITING CONDITIONS
URS’ Site inspection included a walking inspection of the site and surrounding
and adjacent properties, including those properties identified in the
environmental database search. No conditions were encountered during the
performance of the Phase I ESA that might limit URS’ ability to complete the
scope of work.
1.4 LIMITATIONS OF THE ASSESSMENT
The Phase I ESA was prepared in general accordance with the methods and
procedures described in the ASTM “Standard Practice for Site Assessments: Phase
I Environmental Site Assessment Process” (E 1527-00 as currently amended). The
work conducted by URS is limited to the services agreed to with Mr. Gerard Smith
of UST Inc., and no other services beyond those explicitly stated should be
inferred or are implied.
URS’ Phase I ESA is limited to: visual observations of Site conditions on the
day inspected; review of readily available and relevant data; and, statements
made and information provided by the client, his agents, outside parties, and
regulatory agencies. URS has exercised due and customary care in the conduct of
its assessment, but in cases where it was not reasonably ascertainable,
information provided by others was not independently verified. The Phase I ESA
is a limited and non-exhaustive

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  2   October 20, 2006





--------------------------------------------------------------------------------



 



survey that is intended to evaluate whether readily available information
indicates that the historic or current use of the subject property resulted in
contamination by hazardous substances or waste. As a result, without a
comprehensive sampling and analysis program or implementation of services beyond
the original scope of work, certain conditions, including, but not limited to
those summarized below, may not be revealed:

  •   Naturally occurring toxic substances or elements found in the subsurface
soils, rocks, or water;     •   Toxic substances commonly found in current
habitable environments, such as stored household products, building materials,
and consumables;     •   Biological or infectious agents and pathogens;     •  
Contaminant plumes (liquid or gaseous) below the surface from a remote or
unknown source;     •   Contaminants or conditions that do not violate current
regulatory standards, but may violate such standards in the future; and,     •  
Unknown, unreported, and not readily visible site contamination.

This report has been prepared for UST Inc. and it should be emphasized that
conditions at the subject property can change over time. The use of this report
by third parties shall be at their own risk. This report is intended to be used
in its entirety, and no excerpts may be taken to be representative of the
findings of this assessment.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  3   October 20, 2006





--------------------------------------------------------------------------------



 



2.0 SITE DESCRIPTION
Information concerning the subject property was obtained from an interview with
Mr. Gerard Smith and Mr. Karl Boldt, of UST Inc., and a site inspection
conducted by Ms. Alicia Sidlik of URS on October 17, 2006. Additional
information was obtained from a review of the documents referenced in this
report.
2.1 PHYSICAL LOCATION AND DESCRIPTION OF PROPERTY
According to the Assessor’s card, the subject property is located at 100 West
Putnam Avenue in a mixed use area of the Town of Greenwich, Connecticut. The
Site is bordered to the west and southwest by Field Point Road; to the north and
northwest by West Putnam Avenue; to the east by Benedict Place and further east
by a residential building. The Site is 2.743-acres in size and improved with an
approximately 270,000 square-feet, four multi-story buildings used to house the
offices of UST Inc. According to information collected during the Site
reconnaissance, the main building was constructed in 1970 and with the expansion
in 1980 the building consists of approximately 260,500 square feet. A Site
Location Map and Site Layout Map of the subject property are presented as
Figures 1 and 2, respectively.
2.2 ENVIRONMENTAL SETTING
Environmental characteristics including topography, geology and hydrogeology
were evaluated based on Site observations, published literature and maps.
2.2.1 Topography
According to the United States Geological Survey (USGS) Glenville, Connecticut,
7.5-minute series quadrangle map (1960, Photo revised 1971), the subject
property is located at an approximate elevation of 125 feet above mean sea
level. The Site is relatively flat with a downward topographical

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  4   October 20, 2006





--------------------------------------------------------------------------------



 



gradient southwest towards Field Point Road. The general topography of the
surrounding properties slopes in the same direction.
2.2.2 Geology/Hydrogeology
According to the Surficial Materials Map of Connecticut (Stone, et al., 1992),
surficial materials at the subject property consist of thin till. Areas of thin
till are areas where till is generally less than 10 to 15 feet thick and include
areas of bedrock outcrop where till is absent. The surficial materials consist
of predominantly upper till; are loose to moderately compacted; generally sandy,
and are commonly stony. Two facies are present in some places; a looser,
coarse-grained ablation facies, melted out from supraglacial position; and a
more compact finer-grained lodgement facies deposited subglacially. In general,
both facies of upper till derived from the red Mesozoic sedimentary rocks of the
central lowland of Connecticut are finer-grained, more compact, less stony and
have fewer surface boulders than upper till derived from crystalline rocks of
the eastern and western highlands. According to the Bedrock Geologic Map of
Connecticut (Rodgers, 1985), bedrock beneath the unconsolidated sediments is the
Golden Hill Schist. The bedrock is described as gray to silvery, medium- to
coarse-grained schist and granofels.
According to the Connecticut Department of Environmental Protection (CT DEP)
Environmental GIS DATA for Connecticut, 2005 Edition, groundwater at the subject
property is classified as GA. Groundwater classified as GA groundwater is
presumed to be, at a minimum, suitable for drinking or other domestic uses
without treatment.
Based on observations of the general topography of the Site and surrounding
properties, shallow groundwater flow at the Site likely flows north to southwest
toward Horseneck Brook
2.2.3 Soils
According to the Soil Survey of Fairfield County, soils at the subject property
are classified as Urban land. This map unit consists of land where more than
85 percent of the surface is covered by

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  5   October 20, 2006





--------------------------------------------------------------------------------



 



streets, parking lots, buildings, and other structures. The areas are mostly in
densely populated regions of the county, and they are mostly 5 to 30 acres.
Most of the original soils underlaying Urban land have been altered by
excavating or have been covered with fill material. Included with this map unit
in mapping are small, intermingled areas of Urorthents. Included areas make up
to 10 percent of this map unit. This unit requires on-site investigation and
evaluation of most uses.
2.2.4 Surface Water
According to the USGS topographic map, the nearest surface water body is
Horseneck Brook located approximately 1,200 feet to the west of the Site.
According to the CT DEP Environmental GIS DATA for Connecticut, 2005 Edition,
the surface water quality of Horseneck Brook is Class B/A. Class B surface water
is designated for habitat for fish and other aquatic life and wildlife;
recreation; navigation; and industrial and agricultural water supply. In this
case, the surface water has a goal of Class A. Reaching this goal would
designate the surface waters as existing or proposed drinking water supplies;
habitat for fish and other aquatic life and wildlife; recreation; navigation;
and industrial and agricultural water supply.
2.2.5 Wetland Area
No wetlands were observed on the subject property.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  6   October 20, 2006





--------------------------------------------------------------------------------



 



3.0 SITE INSPECTION
Ms. Alicia Sidlik of URS conducted an inspection of the subject property on
October 17, 2006. Mr. Gerard Smith and Karl Boldt, of UST Inc., accompanied URS
during the inspection. URS’ inspection included a walking inspection of the
interior and exterior portions of the Site. Photographs of the subject property
were not taken due to a malfunction of the digital camera. The subject property
was revisited on October 19, 2006 and photographs of the property were taken. A
photographic log is included in Appendix B.
3.1 CURRENT USES OF THE PROPERTY
Currently, the Site is improved with multi-story buildings with approximately
270,000 square-foot office space occupied by UST Inc. The remainder of the Site
is covered with asphalt paved parking areas, landscaping and manicured lawn.
3.2 EXTERIOR AND INTERIOR SITE OBSERVATIONS
The subject property is currently developed with an approximately 260,500
square-foot four-story commercial building originally constructed in 1970 that
was expanded in 1980. Two additional structures are located on the property; a
small museum near the entrance to the property used as office space (2,700
square-feet) and a residential/commercial building (17 Field Point Road - (6,600
square-feet).
The four-story building is constructed with a parking garage on the first floor
with concrete, glass and fiberglass exterior walls. The 1970 building has a flat
girder roof covered with rubber roofing material while the 1980 building is
covered with recently installed asphaltic rolled roofing material. The interior
of the building has been divided into administrative offices. The office areas
are mixed carpet and tile with drop ceilings. The remainder of the subject
property is covered with asphalt parking areas, landscaping and manicured lawn.
Heating, ventilation and air conditioning is managed with rooftop units and
natural gas-fired boilers.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  7   October 20, 2006





--------------------------------------------------------------------------------



 



3.2.1 Hazardous Substances and Oil
URS observed small amounts of hazardous substances stored on the property. These
substances consisted of two 5-gallon containers of dichlorotrifluoroethene,
three 5-gallon containers of glycol and two large and two small cylinders of
halon. Stored substances are taken off-site by contractors who service equipment
in the buildings. Batteries and ballasts used on-site are stored outside the
office building on the loading dock in the garage area. The universal wastes are
removed and recycled by WERecycle.
3.2.2 Hazardous and Special Regulated Waste Generation
No hazardous or special regulated waste is generated at the Site. The Site was
not identified as a Resource Conservation and Recovery Act (RCRA) generator of
hazardous wastes in the Environmental Data Resources (EDR) report.
3.2.3 Underground/Aboveground Storage Tanks
URS did not observe underground or above ground storage tanks (USTs or ASTs) or
evidence of USTs or ASTs during the Site visit. According to the Mr. Gerard
Smith the property is serviced by natural gas and electric.
3.2.4 Drums and Containers
URS observed two 5-gallon containers of dichlorotrifluoroethene, three 5-gallon
containers of glycol and two large and two small cylinders of halon. No evidence
of spills or releases on the surface around the containers was observed.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  8   October 20, 2006





--------------------------------------------------------------------------------



 



3.2.5 Polychlorinated Biphenyls (PCB)-Containing Equipment
No PCB-containing equipment was observed on the Site. Electrical power is
supplied to the Site by underground utilities. URS did not observe any
transformers at the Site. Given the date of construction (1970) it is possible
fluorescent light ballasts used during the original construction, if still
present, may contain PCBs.
During the replacement of a 200 parts per million (ppm) PCB transformer on
February 23, 1995, an estimated amount of one gallon of oil was spilled onto the
floor of the concrete subgrade vault. This area was triple washed by the utility
company. Reportedly, the replacement transformers do not contain PCB oil.
3.2.6 Solid Waste Generation
Solid waste generated at the Site is typical for the Site activity. There are
two trash dumpsters located at the Site which are located in the northwestern
corner of the Site. One is used for general trash while the other is used for
cardboard only.
3.2.7 Air Emission Sources
URS did not observe any air emission sources at the subject property.
3.2.8 Drains and Sumps
Except for the floor drain in the kitchen, URS did not observe any floor drains
at the Site. A sump pump located in Level D in Building 2 parking garage
collects stormwater and discharges to Town storm drains.
Storm drains were observed in the paved driveway and parking area on the west
and south sides of the site building. The storm drain flows to the municipal
storm sewer.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  9   October 20, 2006





--------------------------------------------------------------------------------



 



3.2.9 Sanitary and Industrial Wastewater Discharges
According to Mr. Boldt, the Site and surrounding properties are connected to
municipal sewer. Sanitary wastewater discharged from the Site flows to the
sanitary sewer.
3.2.10 Wells
No wells were observed at the subject property during the site reconnaissance.
Mr. Boldt had no knowledge of any wells located on the Site.
3.2.11 Asbestos Containing Materials
URS did not observe any suspect asbestos containing materials (ACMs) during the
Site visit. An asbestos survey was conducted around 1996. The roof on Building 2
was replaced in 2006. There is no asbestos-containing material (ACM) in Building
2. Reportedly, most ACM has been removed from Building 1.
3.2.12 Pits, Ponds and Lagoons
No pits ponds or lagoons were observed on the Site.
3.2.13 Other Physical Evidence of Contamination
No other physical evidence of contamination was observed at the subject property
during the Site inspection.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  10   October 20, 2006





--------------------------------------------------------------------------------



 



3.2.14 Emergency Generators
An emergency generator is located in the garage of Building 1. There was a small
area of staining from a leaking gasket on this generator.
3.2.15 Other Environmental Concerns
According to FIRM Map 090008 0010 B, the Site is not located in an area which is
classified as a flood zone.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  11   October 20, 2006





--------------------------------------------------------------------------------



 



4.0 ADJOINING AND SURROUNDING LAND USE
URS performed a visual inspection of readily visible areas of adjacent
properties. The following description of the current uses of adjoining
properties and surrounding properties of potential environmental concern is
based on URS’ observations on the date of the inspection.
4.1 CURRENT USES OF ADJOINING PROPERTIES
The subject property is located in an area consisting primarily of
residential/commercial use properties. The adjoining property to the northeast
is developed as an office and shopping mall. The property is bound to the east
by Benedict Place. Across West Putnam Avenue to the west is the Greenwich
Library. The adjoining properties to the south are residential/commercial.
4.2 SURROUNDING PROPERTIES OF POTENTIAL ENVIRONMENTAL CONCERN
Based on the Site inspection, surrounding former properties present an REC to
the subject property. Although the establishments are no longer in business, the
potential for these properties to have created a REC exists:

  •   Hilltop Texaco, located at 69 West Putnam Avenue, is identified in the CT
Manifest database. According to the database, United Industrial Service doing
business as Advanced Liquid Recovery transported waste on October 5, 1992 under
manifest CT F006 7350. The nature and quantity of the waste was not listed in
the EDR report.     •   Grassi Oldsmobile — Cadillac, Inc. is identified in the
UST, CT property and SDADB databases. According to the UST database, a
500-gallon UST was previously used for gasoline and has been permanently closed
and removed from the site. The UST was installed in January 1971 and last used
in October 1993. A second 500-gallon UST, installed in January 1993, has been
permanently closed and removed from the site. Two 550-gallon

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  12   October 20, 2006





--------------------------------------------------------------------------------



 



      USTs were previously used for diesel and have been permanently closed and
removed from the site. The USTs were installed in January 1958 and removed in
January 1980 and January 1984. A 2,000-gallon UST was previously used for
gasoline and has been permanently closed and removed from the site. The UST was
installed in January 1980 and last used in October 1993.         Four USTs are
still in service on the property: two 550-gallon USTs (listed for other
contents) were installed in January 1958; one 550-gallon UST, used for used oil,
was installed in January 1958; and one 2,000-gallon UST, used for gasoline was
installed in January 1980. All of these USTs are steel and are beyond their
recommended life span (15 years).     •   Greenwich Cadillac Olds, Inc is
identified in the RCRA-SQG, FINDS, CT Manifest and NY manifest databases.
According to the CT manifest and NY manifest databases, non-listed ignitable
wastes (D001) and glass were disposed on June 18, 1993. Greenwich Cadillac Olds,
Inc. is listed as a small quantity generator of hazardous waste.

However, in accordance to the Policy On Up Gradient Contamination, dated
August 28, 1998, it is the policy of the Connecticut Department of Environmental
Protection that a down gradient property owner is not responsible for
remediating groundwater contamination flowing onto his or her property from
another site, as long as the contamination is present solely as a result of the
off-site source(s).

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  13   October 20, 2006





--------------------------------------------------------------------------------



 



5.0 HISTORIC SITE AND SURROUNDING PROPERTY CONDITIONS
5.1 CURRENT AND PRIOR OWNERSHIP
Based on tax assessment records obtained from the Town of Greenwich Assessor’s
office, the subject property is currently owned by UST Inc., which purchased the
Site in 1970. Prior to the construction of the office building, the property was
used by the Mead Elkanah Agency, Inc. and John P. Kirwan and Son Real Estate.
Since 1909 the property was used for residential dwellings. Ownership history of
the residence was not researched. Copies of information obtained from the
Assessor’s office are included in Appendix C.
5.2 AERIAL PHOTOGRAPHS
URS contracted with EDR to provide historical aerial photographs of the subject
property. Historical aerial photographs for 1953, 1963, 1979, 1985 and 1994 were
available subject site. The aerial photographs are summarized below. Copies of
the aerial photographs are included as Appendix D.

1953   The subject property is developed with residential dwellings. The
adjacent properties to the south, east and west have been developed and appear
to be a mix of residential and commercial buildings.   1963   The subject
property appears much the same as the 1953 photograph.   1979   The subject
property is developed with a building. Adjacent properties to the north, south,
east and west indicate additional development in the area.   1985   The subject
property is developed with an additional building added to the Site. The
adjacent properties to the north, south, east and west show additional
development.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  14   October 20, 2006





--------------------------------------------------------------------------------



 



1994   The subject property is developed as observed during the Site
reconnaissance. The adjacent properties to the north, south, east and west
appear the same as in the 1985 photograph.

5.3 SANBORN MAPS
URS contracted with EDR to provide Sanborn Maps from their internal collection.
Sanborn Maps available for the subject property included the years 1906, 1912,
1920, 1950, 1990 and 1992 through 1996. Copies of the Sanborn Maps are included
as Appendix E.

1906   The subject property occupied by one building which is shown as “The
Annex”. This building is part of “The Maples which is a boarding house.   1912  
The subject property remains occupied by “The Maples Annex” with several
dwellings on the southern portion of the property. Benedict Place is shown as a
new street to the north of the property.   1920   The subject property is
similar to the 1912 map. Adjacent adjoining properties appear to remain
unchanged from the 1912 map.   1950   The subject property is similar to the
1920 map. Three new small office buildings are located on the west side of the
subject property near the junction of West Putnam Avenue and Field Point Road.
Adjacent adjoining properties appear to remain unchanged from the 1920 map.  
1990   The subject property is shown with a large office building on the eastern
portion. The “museum” building which was one of the three new buildings shown on
the 1950 map still remains. Adjacent adjoining properties appear to remain
unchanged from the 1950 map. There is one new building to the south of the large
office building on the adjacent property.   1992   The subject property is
similar to the 1990 map. Adjacent adjoining properties appear to remain
unchanged from the 1990 map.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  15   October 20, 2006





--------------------------------------------------------------------------------



 



1993   The subject property is similar to the 1992 map. Adjacent adjoining
properties appear to remain unchanged from the 1992 map.   1994   The subject
property is similar to the 1993 map. Adjacent adjoining properties appear to
remain unchanged from the 1993 map.   1995   The subject property is similar to
the 1994 map. Adjacent adjoining properties appear to remain unchanged from the
1994 map.   1996   The subject property is similar to the 1995 map. Adjacent
adjoining properties appear to remain unchanged from the 1995 map.

5.4 HISTORICAL TOPOGRAPHIC MAPS
URS contracted with EDR to provide historical topographic maps for the subject
property. Historical topographic maps were available for 1899, 1947, 1960 and
1971. The historical topographic maps are summarized below and included in
Appendix F.

1899   The subject property and the surrounding area to the northeast are
lightly developed on the 1899 topographic map. The adjacent properties to the
south and northwest are undeveloped.   1947   The subject property remains
lightly developed. The adjacent properties show significant changes from the
1899 topographic map. Greenwich High School is present to the south of the
subject property and a significant amount of structures are in the surrounding
area.   1960   The subject property remains lightly developed and the
surrounding area is shown as urban development.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  16   October 20, 2006





--------------------------------------------------------------------------------



 



1971   The subject property is similar to the 1960 map; however Benedict Place
and Lewis Street are now present to the east. Adjacent adjoining properties
appear to remain unchanged from the 1960 topographic map.

5.5 CITY DIRECTORY ABSTRACT
URS contracted with EDR to provide a City Directory Abstract for the subject
property. The subject property address was not identified in the City Directory
Abstract until 1961 when it was identified as The Mead Elkanah Agency Inc. and
John P. Kirwan & Son Real Estate. In 1971 the subject property housed U. S.
Tobacco Company, the Junior League of Greenwich Connecticut Inc and the
Community Answers Association. In 1980 the subject property continued to house
the U. S. Tobacco Company and corporate offices. The City Directory for 1991
indicates that the U. S. Tobacco Company and U. S. T. Marketing Communications
occupy the property. Adjoining properties identified in the City Directory
Abstract include undeveloped and mixed commercial. According to the City
Directory, as of 1961, the Greenwich Town Library is listed as 101 West Putnam
Avenue. The Greenwich Exxon Service Center Inc. is listed at 111 West Putnam
Avenue since 1980. In addition to the Exxon Service Center, in 1991 the City
Directory lists Fitzsimmons Automotive, Greenwich Automotive Service, Inc. and
Hub Mobile Services, Inc. at the 111 West Putnam Avenue address. A copy of the
City Directory Abstract is included as Appendix G.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  17   October 20, 2006





--------------------------------------------------------------------------------



 



6.0 REGULATORY AGENCY REVIEW
6.1 ENVIRONMENTAL DATABASES REVIEW
URS reviewed information gathered from several environmental databases by EDR to
evaluate whether activities on, or near, the subject property have the potential
to create a REC on the subject property. EDR reviews databases compiled by
federal, state, and local governmental agencies. The complete list of databases
reviewed by EDR is provided in EDR’s report dated October 13, 2006 and is
included as Appendix H. It should be noted that this information is reported as
URS received it from EDR, which in turn reports information as it is provided in
various government databases. It is not possible for either URS or EDR to verify
the accuracy or completeness of information contained in these databases.
However, the use of and reliance on this information is a generally accepted
practice in the conduct of environmental due diligence.
The databases searched and the information obtained is summarized in the table
below:

                              Number Type of       Search   of Sites Database  
Description of Database/Effective Date Reported   Radius   Identified
 
               
NPL
  The National Priorities List (NPL) identifies uncontrolled or abandoned
hazardous waste sites. To appear on the NPL, sites must have met or surpassed a
predetermined hazard ranking system score, been chosen as a state’s top priority
site, pose a significant health or environmental threat, or be a site where the
EPA has determined that remedial action is more cost-effective than removal
action.
Effective Date: 7/06.   1 mile     0  
 
               
Proposed NPL
  Proposed NPL sites
Effective Date: 7/06.   1 mile     0  
 
               
CERCLIS
  The Comprehensive Environmental Response, Compensation, and Liability
Information System (CERCLIS) database identifies hazardous waste sites that
require investigation and possible remedial action to mitigate potential
negative impacts on human health or the environment.
Effective Date: 6/06.   1/2 mile     0  
 
               
CERCLIS-NFRAP
  The CERCLIS “No Further Remedial Action Planned” database identifies sites
removed from CERCLIS. NFRAP sites may be sites where, following an initial
investigation, no contamination was found, contamination was removed quickly
without the need for the site to be placed on the NPL, or the contamination was
not serious enough to require Federal Superfund action or NPL consideration.
This is part of the Brownfields Redevelopment Program, begun in 1995.
Effective Date: 7/06.   1/2 mile     0  

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  18   October 20, 2006





--------------------------------------------------------------------------------



 



                              Number Type of       Search   of Sites Database  
Description of Database/Effective Date Reported   Radius   Identified
 
               
RCRA TSDs
  Sites which generate, transport, store, treat, and/or dispose (TSD) of
hazardous waste as defined by the Resource Conservation & Recover Act (RCRA).
Effective Date: 6/06.   1/2 mile     0  
 
               
RCRA Generators
  RCRA-regulated hazardous waste generator notifiers list; both Large and Small
Quantity Generators are included in this list.
Effective Date: 6/06.   1/4mile     9  
 
               
RCRA CORRACTS
  Hazardous Waste handlers with RCRA corrective action activity.
Effective Date: 3/06.   1 mile     0  
 
               
MANIFEST
  Connecticut Department of Environmental Protection’s Hazardous Waste Manifest
Data (Manifest) is a list of hazardous waste manifest data.
Effective Date: 12/04.   1/4 mile     12  
 
               
FINDS
  EPA’s Facility Index System/Facility Registry System (FINDS) is a list of
information and pointers to other sources that contain mores detail.
Effective Date: 7/06.   Target Property   TP
 
               
SHWS
  State Inventory of Hazardous Waste Disposal Sites (SHWS)
Effective Date: 8/06.   1 mile     0  
 
               
SDADB
  State Site Discovery and Assessment Database (SDABD) lists sites reported to
the Permitting Enforcement and Remediation Division where it is suspected that
hazardous waste may have been disposed, or sites eligible for SHWS
Effective Date: 8/06.   1/2 mile     18  
 
               
CT PROPERTY
  State Property Transfer Filings of hazardous waste establishments (e.g.,
generators) sold to another owner.
Effective Date: 8/06.   Target Property     0  
 
               
SWF/LS
  State inventory of solid waste disposal facilities, landfills, and transfer
stations.
Effective Date: 8/06.   1 mile     0  
 
               
LUST
  List of information pertaining to reported leaking storage tank incidents.
Effective Date: 9/06.   1/2 mile     32  
 
               
UST
  State storage tank sites listing includes both aboveground and underground
petroleum bulk storage and chemical bulk storage tanks.
Effective Date: 7/06.   1/4 mile     7  
 
               
SWRCY
  Recycling facilities.
Effective Date: 8/06.   1/2 mile     0  
 
               
CT LWDS
  State Leachate and Wastewater Discharge Sites includes surface and groundwater
discharges that were 1) permitted, 2) historic and now defunct, or 3) accidental
spills, leaks or discharges of liquid or solid waste.
Effective Date: 9/99.   1 mile     3  
 
               
SPILLS
  State Oil and Chemical Spill Database.
Effective Date: 8/06.   Target Property     0  
 
               
VCP
  Voluntary Remediation Sites
Effective Date: 8/06.   1/2 mile     1  
 
               
CONSENT
  Major legal settlements that establish responsibility and standards for
cleanup at NPL (superfund) sites. Released periodically by U.S. District Courts
after settlement by parties to litigation matters.
Effective Date: 12/04.   1 mile     0  
 
               
RODS
  Record of Decision. ROD documents mandate a permanent remedy at an NPL
(superfund) site containing technical and health information to aid the cleanup.
Effective Date: 7/06.   1 mile     0  

The subject property was not identified in the databases searched by EDR. There
was a release of

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  19   October 20, 2006





--------------------------------------------------------------------------------



 



approximately one gallon of oil from a PCB-transformer. The Connecticut
Department of Environmental Protection (CT DEP) was notified for a variance, but
none was reportedly necessary.
The following former adjacent and immediately surrounding properties were
identified in the EDR report. Although the establishments are no longer in
business, the potential for these properties to have created a REC exists:

  •   Hilltop Texaco, located at 69 West Putnam Avenue, is identified in the CT
Manifest database. According to the database, United Industrial Service doing
business as Advanced Liquid Recovery transported waste on October 5, 1992 under
manifest CT F006 7350. The nature and quantity of the waste was not listed in
the EDR report.     •   Grassi Oldsmobile — Cadillac, Inc. is identified in the
UST, CT property and SDADB databases. According to the UST database, a
500-gallon UST was previously used for gasoline and has been permanently closed
and removed from the site. The UST was installed in January 1971 and last used
in October 1993. A second 500-gallon UST, installed in January 1993, has been
permanently closed and removed from the site. Two 550-gallon USTs were
previously used for diesel and have been permanently closed and removed from the
site. The USTs were installed in January 1958 and removed in January 1980 and
January 1984. A 2,000-gallon UST was previously used for gasoline and has been
permanently closed and removed from the site. The UST was installed in
January 1980 and last used in October 1993.         Four USTs are still in
service on the property: two 550-gallon USTs (listed for other contents) were
installed in January 1958; one 550-gallon UST, used for used oil, was installed
in January 1958; and one 2,000-gallon UST, used for gasoline was installed in
January 1980. All of these USTs are steel and are beyond their recommended life
span (15 years).     •   Greenwich Cadillac Olds, Inc is identified in the
RCRA-SQG, FINDS, CT Manifest and NY manifest

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  20   October 20, 2006





--------------------------------------------------------------------------------



 



      databases. According to the CT manifest and NY manifest databases,
non-listed ignitable wastes (D001) and glass were disposed on June 18, 1993.
Greenwich Cadillac Olds, Inc. is listed as a small quantity generator of
hazardous waste.

Based on the data presented in the EDR report, proximity, and the hydrogeologic
location of the EDR listed sites relative to the subject property, the following
former properties of potential environmental concern were identified. . Although
the establishments are no longer in business, the potential for these properties
to have created a REC exists:

  •   Greenwich Cadillac Olds, Inc., located at 53 West Putnam Avenue, was
identified in the RCRA-SQG and CT manifest databases.     •   Grassi
Oldsmobile-Cadillac, Inc., located at 53 West Putnam Avenue, was identified in
the SDADB, UST and CT manifest databases.     •   Bestever Valet, Inc., located
at 69 Greenwich Avenue, was identified in the RCRA-SQG list database. However,
Bestever Cleaners is present at that location.     •   Hilltop Texaco, located
at 69 West Putnam Avenue, was identified in the CT manifest database.     •  
Sunoco Service Station, located at 23 West Putnam Avenue, was identified in the
RCRA-SQG and UST databases.

Although the above sites have the potential to have created a REC on the subject
property, in accordance with the CT DEP Policy on Upgradient Contamination, a
downgradient property owner is not responsible for remediating groundwater
contamination flowing onto his or her property from another site, as long as the
contamination is present solely as a result of the off-site source(s).

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  21   October 20, 2006





--------------------------------------------------------------------------------



 



6.2 REGULATORY AGENCY CONTACT
During the performance of an environmental assessment, federal, state and local
regulatory agencies having jurisdiction over the subject property are contacted
to determine the following information: the status of relevant environmental
permits; whether there have been any violations, or other similar correspondence
from such agencies; whether any corrective action or remediation is planned,
currently taking place, or has been completed at the subject property; whether
there have been any reported violations or complaints that the subject property
is not in compliance with environmental laws, regulations, or standards, and
whether the subject property is under investigation for such non-compliance;
whether the subject property is listed on any of the regulatory databases; and
whether there is any other pertinent documentation on file with such regulatory
agencies regarding the subject property or surrounding sites of concern.
Regulatory agencies contacted and a summary of the information obtained from
these agencies is included in the following sections.
On October 17, 2006, URS contacted the Town of Greenwich Tax Assessor’s office,
Building Department, Fire Marshall, Engineering Department and Clerk’s office to
obtain information pertaining to the subject property. Copies of these documents
are included in Appendix C.
According to the Assessor’s records, the subject property is 2.743-acres. The
Assessor’s records indicate the subject property is owned by UST Inc. Personnel
at the Engineers office stated that the Site and all surrounding properties are
currently serviced with public water and municipal sewer and have been since
buildings were constructed in this area. The Building Department had no records
relating to the environmental quality of the Site. The Fire Marshal’s office was
contacted and a request for information has been submitted. The response from
the Greenwich Fire Department stated that the files show nothing on record for
USTs, ASTs or spills for the subject property. UST Inc. took ownership of the
site in 1970. Prior to that time the property was developed with residential
dwellings. No other relevant information was obtained by this records review.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  22   October 20, 2006





--------------------------------------------------------------------------------



 



7.0 CONCLUSIONS
URS has performed a Phase I ESA in conformance with the scope and limitations of
the USEPA 30 Part 12 Standards and Practices for All Appropriate Inquiries and
ASTM Practice E 1527-00 of the 2.743-acre parcel located at identified 100 West
Putnam Avenue, Greenwich Connecticut. URS’ conclusions and recommendations are
presented below.
7.1 ON-SITE RECOGNIZED ENVIRONMENTAL CONDITIONS
URS identified the following RECs at the subject property during the site
reconnaissance.

  •   A small area of staining caused by a leaking gasket from a natural gas
garage generator. The garage generator was not located within an area capable of
containing spills or overfills, or the contents of the generator if a release
were to occur.     •   The release of approximately one-gallon of PCB oil from a
former transformer that was cleaned by the utility company is considered a
historical REC.

The following Areas of Concern (AOC) was observed during the site
reconnaissance.

  •   Hazardous substances and petroleum products used in servicing HVAC
equipment are stored on the property until used by contractors who service
equipment. No visible evidence of spills or releases was observed on the storage
surface immediately surrounding the containers. However, the containers were not
stored on a secondary containment device.

Based on the results of the Phase I ESA, URS recommends the following activities
regarding the identified RECs and AOC:

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  23   October 20, 2006





--------------------------------------------------------------------------------



 



  •   Best management practices should be used to contain potential spills that
may occur in the storage area for the 5-gallon containers. The size of the
containment system should be 150 percent of the amount of the stored material.  
  •   The garage generator should be equipped with a drip pan capable of
containing the contents of the lubrication system in the event of a release.

7.2 OFF-SITE RECOGNIZED ENVIRONMENTAL CONDITIONS
URS identified the following former off-Site properties with the potential to
create a REC at the subject property. The RECs are discussed in greater detail
above in the report.

  •   Greenwich Cadillac Olds, Inc., located at 53 West Putnam Avenue, was
identified in the RCRA-SQG and CT manifest databases.     •   Grassi
Oldsmobile-Cadillac, Inc., located at 53 West Putnam Avenue, was identified in
the SDADB, UST and CT manifest databases.     •   Bestever Valet, Inc., located
at 69 Greenwich Avenue, was identified in the RCRA-SQG list database.     •  
Hilltop Texaco, located at 69 West Putnam Avenue, was identified in the CT
manifest database.     •   Sunoco Service Station, located at 23 West Putnam
Avenue, was identified in the RCRA-SQG and UST databases.

Although the above sites have the potential to have created a REC on the subject
property, in accordance with the CT DEP Policy on Upgradient Contamination, a
downgradient property owner is not responsible for remediating groundwater
contamination flowing onto his or her property from

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  24   October 20, 2006





--------------------------------------------------------------------------------



 



another site, as long as the contamination is present solely as a result of the
off-site source(s).

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  25   October 20, 2006





--------------------------------------------------------------------------------



 



8.0 REFERENCES
Interview: Mr. Gerard Smith and Karl Boldt, UST Inc. October 17, 2006.
Town of Greenwich Building Department, Assessors Office, Clerks Office,
Engineers Office, reviewed October 17, 2006.
Environmental Data Resources EDR Historical Topographic Map Report, Inquiry
No. 1775231.4, UST Inc., 100 West Putnam Avenue, Greenwich, CT. October 16, 2006
Environmental Data Resources EDR City Directory Abstract, Inquiry No. 1775231.6,
UST Inc., 100 West Putnam Avenue, Greenwich, CT. September 13, 2006
Environmental Data Resources Radius Map, Inquiry No. 1775231.2s, UST Inc., 100
West Putnam Avenue, Greenwich, CT. October 13, 2006
Environmental Data Resources Sanborn Map Report, Inquiry No. 1775231.3s, UST
Inc., 100 West Putnam Avenue, Greenwich, CT. October 13, 2006
Environmental Data Resources Aerial Photo Decade Package, Inquiry No. 1775231.5,
UST Inc., 100 West Putnam Avenue, Greenwich, CT. October 13, 2006
Connecticut Department of Environmental Protection Environmental GIS Data for
Connecticut, 2005 Edition.
Soil Survey of Fairfield County, Connecticut, United States Department of
Agriculture, Soil Conservation Service, 1981.
Surficial Material Map of Connecticut, Stone, et al, State of Connecticut
Department of Environmental Protection Geological and Natural History Survey,
1992.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  26   October 20, 2006





--------------------------------------------------------------------------------



 



Bedrock Geologic Map of Connecticut, John Rodgers, United States Department of
Interior, U.S. Geological Survey, 1985.
U.S. Geological Survey Map, 1961 (revised 1971), 7.5 Minute Topographic Map of
Glenville, CT Quadrangle.

         
Phase I Environmental Site Assessment
      100 West Putnam Avenue, Greenwich, CT
URS Corporation AES
  27   October 20, 2006





--------------------------------------------------------------------------------



 



EXHIBIT I
LEASE

J-1



--------------------------------------------------------------------------------



 



LEASE

             
LANDLORD:
           
 
 
 
       
 
           
TENANT:
  U.S.T., INC.        
 
           
ADDRESS OF PREMISES:
  100 West Putnam Avenue        
 
  Greenwich, Connecticut        
 
           
DATE OF LEASE:
    , 2007    
 
 
 
       

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Articles   Page    
ARTICLE 1
    1  
Basic Lease Provisions; Definitions
    1  
ARTICLE 2
    2  
Demised Premises, Term; Termination Right
    2  
ARTICLE 3
    3  
Condition of Demised Premises
    3  
ARTICLE 4
    3  
Rent and Additional Rent
    3  
ARTICLE 5
    3  
Use
    3  
ARTICLE 6
    4  
Improvements, Alterations and Fixtures
    4  
ARTICLE 7
    5  
Repairs
    5  
ARTICLE 8
    6  
Floor Load
    6  
ARTICLE 9
    6  
Laws, Ordinances, Requirements of
    6  
Public Authorities and Environmental Matters
    6  
ARTICLE 10
    7  
Insurance
    7  
ARTICLE 11
    10  
Damage by Fire or Other Cause
    10  
ARTICLE 12
    11  
Assignment, Subletting, Mortgaging
    11  
ARTICLE 13
    13  
Liability
    13  
ARTICLE 14
    14  
Condemnation
    14  
ARTICLE 15
    14  
Entry, Right to Change Public Portions
    14  
of the Building
    14  
ARTICLE 16
    15  
Bankruptcy
    15  
ARTICLE 17
    15  
Defaults and Remedies and Waiver of Redemption
    15  
ARTICLE 18
    17  
Landlord’s Right to Perform Tenant’s Obligations
    17  
ARTICLE 19
    17  
Covenant of Quiet Enjoyment
    17  
ARTICLE 20
    17  
Services and Equipment
    17  
ARTICLE 21
    17  
Real Estate Taxes and Utility Payments
    17  
ARTICLE 22
    18  
Electric Service to Demised Premises
    18  
ARTICLE 23
    18  
Broker
    18  
ARTICLE 24
    19  
Subordination
    19  
ARTICLE 25
    19  
Estoppel Certificate
    19  

ii



--------------------------------------------------------------------------------



 



          Articles   Page    
ARTICLE 26
    20  
Surrender of Premises
    20  
ARTICLE 27
    20  
Miscellaneous
    20  

SCHEDULES

    A Description of Land

iii



--------------------------------------------------------------------------------



 



     AGREEMENT OF LEASE made this ___day of
                                        , 2007 between
                                                            , a
                                                              with offices at
___(hereinafter referred to as “Landlord”), and U.S.T., Inc., a Delaware
corporation having its offices at 100 West Putnam Avenue, Greenwich, Connecticut
06830 (hereinafter referred to as “Tenant”).
W I T N E S S E T H:
ARTICLE 1
Basic Lease Provisions; Definitions

                  Section 1.01   Basic Lease Provisions.    
 
               
 
  (a)   DATE:                                                               
___, 2007    
 
               
 
  (b)   LANDLORD:        
 
         
 
   
 
         
 
   
 
         
 
   
 
         
 
   
 
               
 
  (c)   TENANT:   U.S.T. Inc.    
 
                          Address:   100 West Putnam Avenue    
 
          Greenwich, CT 06830    

     (d) DEMISED PREMISES: The Land and Building located at, and known as 100
West Putnam Avenue and more particularly described in Section 2.01.
     (e) LEASE TERM: Approximately                      (___) months from the
Commencement Date, as more particularly described in Section 2.02, subject to
Tenant right to terminate set forth therein.
     (f) FIXED MINIMUM RENT: The sum set forth in Article 4.
     (g) PERMITTED USE: General office use and as more particularly described in
Article 5.
     Section 1.02. Definitions. As used in this Lease, the following terms have
the meanings set forth below:
(a) Building: As defined in Section 2.01
(b) Commencement Date: The day upon which the Lease commences, as provided in
Section 2.02.
(c) Fixed Minimum Rent: As defined in Article 4

 



--------------------------------------------------------------------------------



 



(d) Insurance Requirements: All terms of any insurance policy covering or
applicable to the Demised Premises, the Building, Land or any part thereof, all
requirements of the issuer of any such policy, and all orders, rules,
regulations and other requirements of the National Board of Fire Underwriters or
any other body exercising similar functions) applicable to or affecting the
Demised Premises, the Building, Land or any part thereof, or any use or
condition with respect thereto.
(e) Lease Term: As defined in Section 2.02
(f) Legal Requirements: All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
certificates of occupancy, authorizations, directions and requirements of and
agreements with all government departments, commissions, boards, courts,
authorities, agencies, officials and officers (collectively “Governmental
Authority(ies)”, foreseen or unforeseen, ordinary or extraordinary, which now or
at any time hereafter may be applicable to the Demised Premises or the Building
or Land or any part thereof, or any of the adjoining sidewalks, streets or ways,
or any use or condition of the Demised Premises or any part thereof.
(g) Rent: The term “Rent” shall include the Minimum Rent, Additional Rent and
all other charges or payments which Tenant is or becomes obligated to make
hereunder, including without limitation, monies owned Landlord as a result of
any default by Tenant, or arising out of Landlord’s performance of any
obligation of Tenant hereunder.
(h) Taxes: As defined in Section 22.01.
(i) “Utility Expenses”: As defined in Section 22.01.
(j) “Termination Date”: As defined in Section 2.02.
ARTICLE 2
Demised Premises, Term; Termination Right
     Section 2.01. Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the land described in Exhibit A attached hereto and made a part thereof
(the “Land”) together with all buildings thereon (collectively, “Building”),
together with any related land, improvements, parking areas, driveways,
sidewalks, easements, and utility services (hereinafter referred to in the
aggregate as the “Demised Premises”).
     Section 2.02. The term of this Lease (“Term” or “Lease Term”) shall
commence on the date of full Lease execution by both parties hereto (the
“Commencement Date”) and end, unless sooner terminated, at 6:00 p.m. on
                                        , 2007 (hereinafter referred to as the
“Termination Date”), yielding and paying the Fixed Minimum Rent and Additional
Rent hereinafter set forth, all on the covenants, conditions and agreements
hereinbefore and hereinafter stated. Notwithstanding any contrary provision
contained herein, Tenant shall have

2



--------------------------------------------------------------------------------



 



the option, at any time, to terminate this Lease upon thirty (30) days notice to
be given prior the effective date of such termination.
ARTICLE 3
Condition of Demised Premises
     Section 3.01. It is understood and agreed that Tenant, having owned and
occupied the Demised Premises prior to the Commencement Date, is familiar with
the condition thereof and accepts the Demised Premises, the Land and interior of
the Building in an “as is” condition.
     Section 3.02. It is expressly understood and agreed that all installations
and improvements required or desirable in connection with Tenant’s occupancy of
the Demised Premises shall be performed by Tenant, at the sole cost and expense
of Tenant.
ARTICLE 4
Rent and Additional Rent
     Section 4.01. Tenant covenants and agrees to pay, in lawful money of the
United States, annual Fixed Minimum Rent and Additional Rent, as follows:
     (a) Fixed minimum rent (the “Fixed Minimum Rent”) as follows: $10.00
applicable to the entire Lease Term, which sum shall be paid in advance on the
Commencement Date.
     (b) Additional rent (the “Additional Rent”) consisting of all other sums of
money as shall become due from and payable by Tenant to Landlord hereunder,
including without limitation Taxes and Utility Expenses (for default in payment
of which Landlord shall have the same remedies as for a default in payment of
Fixed Minimum Rent).
     Section 4.02. Tenant covenants to pay the Fixed Minimum Rent, Additional
Rent and any adjustments of rent as in this Lease provided, when due. Fixed
Minimum Rent, Additional Rent, adjustment of rent and other charges which are
past due shall bear interest, commencing thirty (30) days following their
respective due dates until paid, at a rate equal to two (2%) percent above the
Prime Rate or if such rate under the circumstances then prevailing shall not be
lawful, then at the maximum lawful rate permitted. Tenant shall also reimburse
Landlord all of Landlord’s reasonable legal fees incurred in connection with any
failure by Tenant to pay Fixed Minimum Rent, Additional Rent or other payments
due to Landlord in accordance with this Lease. The foregoing shall be in
addition to any other right or remedy which may be available to Landlord in the
event of default by Tenant.
ARTICLE 5
Use
     Section 5.01. Tenant shall use and occupy the Demised Premises for any use
permitted by applicable Legal Requirements, including without limitation general
office purposes and any use related or accessory thereto.

3



--------------------------------------------------------------------------------



 



     Section 5.02. Tenant shall not at any time use or occupy or suffer or
permit anyone to use or occupy the Demised Premises, or do or permit anything to
be done in the Demised Premises, in violation of the Certificate of Occupancy
for the Demised Premises or for the Building, or in violation of Legal
Requirements or Insurance Requirements.
ARTICLE 6
Improvements, Alterations and Fixtures
     Section 6.01. (a) Tenant may make any changes, modification or alterations
(“Alterations”) in or to the Demised Premises without Landlord’s consent
provided that such Alterations are decorative or cosmetic in nature or relate to
Tenant’s telecommunications facilities, and do not (i) reduce the Building
footprint or affect safety or the proper operation of the Building’s mechanical
systems, (ii) reduce the fair market value of the Demised Premises below its
value immediately prior to such Alterations, or (iii) adversely affect the
Building or the structural components thereof, and provided further that Tenant
gives prior notice to Landlord of such work.
     (b) In the event that Tenant wishes to undertake any Alterations other than
those described in subparagraph (a) of this Section 6.01, Tenant shall
(i) submit plans and specifications for the work to be done to Landlord, and
Tenant shall not proceed with such work until Landlord has reviewed and approved
the same, which approval shall not be unreasonably withheld, provided that
Landlord may not disapprove any Alterations unless the same would (A) reduce the
Building footprint or affect safety or the proper operation of the Building’s
mechanical systems, (B) reduce the fair market value of the Demised Premises
below its value immediately prior to such Alterations, or (C) adversely affect
the Building or the structural components thereof; (ii) pay to Landlord upon
demand the actual cost and expense which Landlord paid to third parties in
reviewing said plans and specifications including, without limitation, the fees
of any architect or engineer employed by Landlord for such purpose; and
(iii) fully and promptly comply with and observe all Legal Requirements and
Insurance Requirements applicable to such Alterations. If any mechanics’ lien is
filed against the Demised Premises, or the Building or Land, for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant, it
shall be discharged by Tenant within thirty (30) days thereafter, at Tenant’s
expense by filing the bond required by law or payment or otherwise. Landlord
shall not be liable for any failure of any Building facilities or services,
including but not limited to the air conditioning and ventilating equipment, in
the Demised Premises installed by Landlord caused by alterations, installations,
decorations, and/or additions by Tenant and Tenant shall correct any such faulty
installation. Upon Tenant’s failure to correct same, Landlord may make such
correction and charge Tenant for the cost thereof. Such sum due Landlord shall
be deemed Additional Rent and shall be paid by Tenant promptly upon being billed
therefor.
     Section 6.02. Prior to commencing any work pursuant to the provisions of
Section 6.01, Tenant shall furnish to Landlord:
     (i) Copies of all governmental permits and authorizations which may be
required

4



--------------------------------------------------------------------------------



 



in connection with such work.
     (ii) A certificate evidencing that Tenant or Tenant’s contractors have
procured comprehensive general liability and workmen’s compensation insurance in
statutory limits covering all persons employed in connection with the work who
might assert claims for death or bodily injury against Landlord, Tenant or the
Building.
     (iii) Such additional personal injury and property damage insurance (over
and above the insurance required to be carried by Tenant pursuant to the
provisions of Section 10.02) as Landlord may reasonably require, because of the
nature of the work to be done by Tenant, including without limitation
contractors’ protective, blanket contractual, and completed operations
coverages.
     (iv) Except for work of a cosmetic or a decorative nature, a complete set
of plans and specifications in sufficient detail to fully disclose all work
proposed to be done by Tenant, said plans and specifications to be subject to
Landlord’s approval prior to the commencement of any work.
     Section 6.03. Where furnished by or at the expense of Tenant all
Alterations may at Tenant’s option and at Tenant’s expense, together with all
moveable property, furniture, furnishings and trade fixtures, shall be removed
from the Demised Premises, and in case of damage by reason of such removal,
Tenant shall restore the Demised Premises to good order and condition,
reasonable wear and tear excepted. If Tenant shall fail to so do, Landlord
shall, at Tenant’s expense, take all action necessary to remove such property
and to so restore the Demised Premises.
ARTICLE 7
Repairs
     Section 7.01. Tenant shall take good care of the Demised Premises and the
fixtures and appurtenances therein and at its sole cost and expense make all
repairs thereto as and when needed to preserve them in good working order and
condition and, in addition, shall be responsible for all ordinary maintenance
and repair of walkways, drives, parking areas and landscaped areas. All damage
or injury to the Demised Premises and to its fixtures, glass, appurtenances and
equipment or to any other portion of the Land or Building, caused by Tenant
moving property in or out of the Building or by installation or removal of
furniture, fixtures or other property, or resulting from fire, explosion, short
circuits, flow or leakage of water, sewerage or odors or by frost or by bursting
or leaking of pipes or plumbing works or gas, or from any other cause or any
other kind of nature, whatsoever, which is due to the carelessness, omission,
neglect, improper conduct or other cause of Tenant, its servants, employees,
agents, visitors or licensees shall be repaired, restored or replaced promptly
by Tenant at its sole cost and expense.
     Section 7.02. Landlord shall, at its expense, make all repairs and
replacements, the need for which Landlord shall have knowledge, structural and
otherwise, necessary in order to keep in good order and repair the slab,
foundation, roof, structural support walls and other

5



--------------------------------------------------------------------------------



 



structural elements of the Building. Tenant agrees to notify Landlord of the
necessity for any repairs of which Tenant may have knowledge and for which
Landlord may be responsible under the provisions of the preceding sentence.
     Section 7.03. Landlord shall have no liability to Tenant by reason of any
inconvenience, annoyance, interruption or injury to business arising by virtue
of Landlord making any repairs or changes or performing maintenance services,
whether or not Landlord is required or permitted by this Lease or by law to make
such repairs or changes or to perform such services in or to any portion of the
Building or the Demised Premises, or in or to the fixtures, equipment or
appurtenances of the Building or the Demised Premises, provided that Landlord
shall perform such work, except in case of emergency, at times reasonably
convenient to Tenant and otherwise in such manner and to the extent practical as
will not unreasonably interfere with Tenant’s use and occupancy of the Demised
Premises.
ARTICLE 8
Floor Load
     Section 8.01. Tenant shall not place a load upon any floor of the Demised
Premises which exceeds the load per square foot which such floor was designed to
carry and which is allowed by law.
ARTICLE 9
Laws, Ordinances, Requirements of
Public Authorities and Environmental Matters
     Section 9.01. Tenant shall, at its expense, comply with all Legal
Requirements and with any direction made pursuant to law by any public officer
or officers which shall, with respect to the occupancy, use or manner of use of
the Demised Premises or to any abatement of nuisance, impose any violation,
order or duty upon Landlord or Tenant arising from Tenant’s occupancy, use or
manner of use of the Demised Premises or any installations made therein by or at
Tenant’s request or required by reason of a breach of any of Tenant’s covenants
or agreements hereunder; provided nevertheless that Tenant shall not be
responsible for complying with Legal Requirements for those portions of the
Demised Premises that are Landlord’s responsibility pursuant to Section 7.02
(with respect to which Landlord shall be responsible, at Landlord’s sole cost).
     Section 9.02. If Tenant receives written notice of any violation of law,
ordinance, rule, order or regulation applicable to the Demised Premises it shall
give prompt notice thereof to Landlord. Landlord represents to Tenant that it
has received no such notices.
     Section 9.03. Tenant shall not (i) cause or permit any Hazardous Substances
(as hereinafter defined) to be used, stored, generated, released, discharged or
disposed of on, in or from the Demised Premises or the Building or Land by
Tenant, its agents, employees, contractors, licensees or invitees, without
Landlord’s prior written approval, except in small quantities customarily
employed in the operation, maintenance and cleaning of general office

6



--------------------------------------------------------------------------------



 



space, and (ii) operate or use the Demised Premises in violation of any
applicable Environmental Laws (as hereinafter defined). If Tenant causes or
permits the presence of any Hazardous Substances on or in the Demised Premises
or the Building or Land, Tenant shall (A) give written notice thereof to
Landlord, and (B) at its sole cost and expense, promptly take all actions
(x) required by Landlord, any Regulatory Authority (as hereinafter defined)
and/or mortgagee, and (y) necessary to restore the Demised Premises and/or the
Building or Land to the condition existing prior to the introduction of the
Hazardous Substances, notwithstanding any less stringent standards or
remediation allowable under applicable Environmental Laws. Tenant shall, except
in the case of an emergency, nevertheless obtain Landlord’s written approval
prior to undertaking any actions required by this Article.
     (b) Nothing contained in this Article 10 shall diminish Landlord’s
obligations, as “Purchaser”, in accordance with Section 5.6 of a certain
Purchase and Sale Agreement between the parties dated                      2007
(the “Contract”), pursuant to which Landlord agreed, and does hereby confirm its
agreement, to indemnify Tenant against all losses, damages, fines, penalties,
costs or expenses (including reasonable legal fees) arising from or relating to
any actual or alleged non-compliance under the Connecticut Transfer Act, Conn.
Gen. Stat. Section 22a-134 et seq., as amended, in connection with the purchase
and sale transaction contemplated by the Contract. Landlord agrees to indemnify
Tenant against all losses, damages, fines, penalties, costs or expenses
(including reasonable legal fees) arising or relating to (a) violation of or
non-compliance with Environmental Laws, or the presence of any Hazardous
Substances existing at the Demised Premises on or prior to the Commencement
Date.
     (c) The term “Hazardous Substances” shall mean: (a) any material or
substance: (i) which is defined or becomes defined as a “hazardous substance”,
“hazardous waste”, “infectious waste”, “chemical mixture or substance”, or “air
pollutant” under Environmental Laws; (ii) containing petroleum, crude oil or any
fraction thereof; (iii) containing polychlorinated biphenyls (PCB’s);
(iv) containing asbestos; (v) which is radioactive; (vi) which is infectious; or
(b) any other material or substance displaying toxic, reactive, ignitable or
corrosive characteristics, as all such terms are used in their broadest sense,
and are defined, or become defined by Environmental Laws; or (c) materials which
cause a nuisance upon or waste to the Demised Premises or the Building or Land.
     (d) The term “Environmental Laws” shall mean and include all now and
hereafter existing statutes, laws, ordinances, and codes, and all regulations,
rules, rulings, orders, decrees, directives, policies and requirements by any
Governmental Authority in either instance regulating, relating to, or imposing
liability or standards of conduct concerning public health and safety or the
environment.
     (e) Landlord shall indemnify Tenant against all loss or damage arising from
the presence of any such Hazardous Materials existing at the Demised Premises as
of the Commencement Date.
ARTICLE 10
Insurance
     Section 10.01. If, by reason of any failure of Tenant to comply with the
provisions of

7



--------------------------------------------------------------------------------



 



this Lease, including but not limited to the mere use for which Tenant puts the
Demised Premises, the rate of fire, extended coverage, boiler and machinery,
sprinkler leakage, water damage, including all risk and broad form flood
insurance policies covering the Building or on the property and equipment of
Landlord or any other tenant or subtenant in the Building shall be higher than
it otherwise would be, Tenant shall reimburse Landlord and such other tenant or
subtenant for that part of the fire, extended coverage, boiler and machinery,
sprinkler leakage, water damage, including all risk and broad form flood
insurance premiums thereafter paid by Landlord or by such other tenants or
subtenants which shall have been charged because of such failure by Tenant and
Tenant shall make the reimbursement on the first day of the month following such
payment by Landlord or such other tenant or subtenant dating retroactively to
the effective date of such increase. In any action or proceeding wherein
Landlord and Tenant are parties, a schedule or “make up” of any insurance rate
for the Building or Demised Premises issued by a body establishing fire
insurance rates for said Building, shall be conclusive evidence of the facts
therein stated and of the several items and charges in the insurance rates then
applicable to the Building or Demised Premises.
     Section 10.02. (a) Tenant’s Insurance. Tenant, at its own expense, shall
provide and keep in force: (a) commercial general liability insurance insuring
against liability for bodily injury and property damage, including contractual
liability, in the amount of $10,000,000 for injury or death of one or more
persons in any one occurrence and fire legal liability limit of $1,000,000; (b)
“Special Form” property insurance, including standard fire and extended coverage
insurance in amounts necessary to provide replacement cost coverage for Tenant’s
property, leasehold improvements, trade fixtures, machinery, equipment,
furniture, furnishings and any alterations in which Tenant has an insurable
property interest, including, without limitation, vandalism and malicious
mischief and sprinkler leakage coverage; (c) “all risk” Builder’s Risk
insurance, completed value, non-reporting form at any time that Tenant has
commenced construction of any leasehold improvements or any alterations, and at
any time any other construction activities are underway at the Demised Premises;
(d) Workers’ Compensation Insurance in statutory limits as required by
applicable law; and (e) any other insurance reasonably required by Landlord.
     (b) Each such insurance policy shall: (a) be provided in form, substance
and amounts (where not above stated) satisfactory to Landlord; (b) specifically
include the liability assumed hereunder by Tenant (provided that the amount of
such insurance shall not be construed to limit the liability of Tenant
hereunder); (c) shall provide that it is primary insurance, and not excess over
or contributory with any other valid, existing and applicable insurance in force
for or on behalf of Landlord; and (d) provide that Landlord shall receive thirty
(30) days’ written notice from the insurer prior to any cancellation or change
of coverage. Tenant shall deliver policies of such insurance or certificates
thereof to Landlord on or before the Commencement date, and thereafter at least
thirty (30) days before the expiration dates of expiring policies. All such
insurance certificates shall provide that Landlord, its mortgagees, any ground
Landlord and Landlord’s managing agent shall each be named as an additional
insured. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificates, Landlord may, at its option, procure same for the
account of Tenant, and the cost thereof shall be paid to Landlord as Additional
Rent within five (5) days after delivery to Tenant of bills therefor. Tenant’s
compliance with the provisions of this Article 10 shall in no way limit Tenant’s
liability under any of the other provisions of this Lease.

8



--------------------------------------------------------------------------------



 



     (c) Landlord shall maintain at all times during the term of this Lease:
     (i) standard all-risk fire and casualty insurance, covering the Building
(including Landlord’s Work) in amounts at least equal to 100% of the full
replacement cost of the Building at the time in question, but in no event less
than such coverage as is required to avoid co-insurance provisions;
     (ii) comprehensive public liability insurance against all claims of
personal injury, death and property damage occurring in the Building and the
Land, with minimum limits of $10,000,000 for injury to or death of one or more
persons in any one occurrence and $2,000,000 for damage to or destruction of
property in any one occurrence; and
     (iii) worker’s compensation insurance in statutory limits and employer’s
liability insurance with statutory limits as required by applicable law.
     (d) Each party shall cooperate fully with the other, at no out-of-pocket
cost to Landlord, in order to obtain the largest possible recovery and execute
any and all consents and other instruments and take all other actions reasonably
necessary or desirable in order to effectuate the same and to cause such
proceeds to be paid as hereinbefore provided.
     (e) Insurance required hereunder shall be in any reputable companies
licensed in the State of Connecticut. All policies of insurance maintained by
Landlord or Tenant under this Lease shall be written as primary policies, not
contributing with, nor in excess or, insurance coverage that any other party
with interest may have. Each policy required to be provided hereunder (and each
certificate of insurance issued with respect thereto) shall provide that the
policies will not be cancelled, or subject to reduction of coverage except after
thirty (30) days’ written notice to Landlord, Tenant and/or any other party with
interest as the case may be. All policies of insurance maintained by one party
shall be in form acceptable to the other with satisfactory evidence that all
premiums have been paid. Landlord and Tenant agree not to knowingly violate or
permit to be violated any of the conditions or provisions of the insurance
policies required to be furnished hereunder, and agrees to promptly notify the
other of any fire or other casualty.
     (f) Either party may from time to time require that the amount of insurance
to be maintained and obtained by the other party pursuant to this Article 10 be
increased to amounts commensurate with similar buildings in Town of Greenwich,
so that the amount thereof adequately protects the requesting party.
     (g) Notwithstanding any other provision of this Lease, in the event of loss
or damage to the Building or the Demised Premises, and/or any contents, Landlord
and Tenant agree to look first to any insurance in its favor before making any
claim against the other party. Landlord and Tenant shall obtain, for each policy
of such insurance, provisions permitting waiver of any claim against the other
party for loss or damage within the scope of the insurance, and each party for
itself and its insurers waives all such insured claims against the other party.
This clause shall be invalid should Tenant not provide such waiver in its
insurance, or if such insurance shall not be in force for Tenant, at time of the
loss. Tenant shall carry insurance to meet co-insurance requirements for
Tenant’s personal property, including improvements and betterments and loss of
income coverage.

9



--------------------------------------------------------------------------------



 



ARTICLE 11
Damage by Fire or Other Cause
     Section 11.01. If the Demised Premises or any part thereof shall be damaged
by fire or other cause, Tenant shall give immediate notice thereof to Landlord
and this Lease shall continue in full force and effect except as hereinafter set
forth.
     Section 11.02. If the Demised Premises shall be partially damaged by fire
or other cause the following shall apply:
          (i) if all or any portion of the Demised Premises and/or access to the
Building, shall be so damaged such that, in Tenant’s reasonable and good faith
opinion, the remainder of the Demised Premises and/or access thereto is
insufficient for Tenant’s business operations to continue at the Demised
Premises at generally the same level and intensity as immediately prior to such
casualty; or
          (ii) that the repair and restoration of a Casualty cannot be
substantially completed within thirty (30) days from the date of casualty.
(for the purposes of this Article 11, each of (i), (ii) and (iii) being a
“Substantial Casualty”), Tenant may, at its option, either (x) terminate this
Lease by giving Landlord notice to that effect within ten (10) days after the
date of casualty; or (y) elect to make all necessary repairs to the Demised
Premises by giving Landlord notice to that effect within twenty (20) days after
the date of the casualty, in order to render and restore the Demised Premises to
substantially its condition, existing immediately prior to the date of casualty,
with such changes as may be required by applicable Legal Requirements and/or as
may be made at Tenant’s election pursuant to and subject to the conditions of
Article 6 hereof (such repair, restoration, rebuilding, changes and alterations
together with any temporary repairs and property protecting pending completion
of the work being herein called, “Repair”), all in accordance with plans and
specifications therefor first approved by Landlord but only if the nature of
such Repairs is such that Landlord’s approval is required pursuant to Article 6
hereof and, in which case, such approval shall not be unreasonably withheld,
conditioned or delayed. In the event Tenant terminates this Lease, this Lease
shall terminate on the date specified in such notice from Tenant to Landlord,
and the Rent payable hereunder shall be prorated and adjusted as of such
termination date.
     Section 11.03. If the Demised Premises are totally damaged or are rendered
wholly or substantially untenantable by fire or other cause, then the Fixed
Minimum Rent and Additional Rent shall be paid up to the time of occurrence of
such condition and thenceforth shall cease, and thereupon the term of this Lease
shall expire, by lapse of time, upon the date of such total or substantial
damage, as fully and completely as if such date were the date set forth above
for the termination of this Lease or the date set forth for the termination of
this Lease and Tenant shall, forthwith quit, surrender and vacate the Demised
Premises.
     Section 11.04. Tenant acknowledges that Landlord will not carry insurance
on Tenant’s furniture or furnishings or any fixtures or equipment, improvements,
or appurtenances

10



--------------------------------------------------------------------------------



 



removable by Tenant and agrees that Landlord will not be obligated to repair any
damage thereto or replace the same.
     Section 11.05. The provisions of this Article shall be considered an
express agreement governing any case of damage or destruction of the Demised
Premises by fire or other casualty, and any law to the contrary, now or
hereafter in effect, shall have no application in such case.
ARTICLE 12
Assignment, Subletting, Mortgaging
     Section 12.01. Neither this Lease, nor the term and estate hereby granted,
nor any part hereof or thereof, nor the interest of Tenant in any sublease or
the rentals thereunder, shall be assigned, mortgaged, pledged, encumbered or
otherwise transferred by Tenant by operation of law or otherwise, and neither
the Demised Premises, nor any part thereof, shall be encumbered in any manner by
reason of any act or omission on the part of Tenant or anyone claiming under or
through Tenant, nor shall the Demised Premises be sublet, used or occupied or
permitted to be used or occupied, or utilized for desk space or for mailing
privileges, by anyone other than Tenant or for any purpose other than as
permitted by this Lease, without the prior written consent of Landlord in every
case, except as expressly otherwise provided in this Article.
     Furthermore, no assignment shall be binding on Landlord unless the assignee
shall execute, acknowledge and deliver to Landlord (a) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord, duly executed by Tenant, and (b) an agreement, in form and substance
satisfactory to Landlord, duly executed by the assignee, whereby the assignee
shall unconditionally assume in accordance with the terms and conditions of this
Lease the observance and performance of, and agree to be bound by all of the
terms, covenants and conditions of this Lease on Tenant’s part to be observed or
performed, including, without limitation, the provisions of this Article with
respect to all future assignments; but the failure or refusal of the assignee to
execute or deliver such an agreement shall not release the assignee from its
liability for the obligations of Tenant hereunder assumed by acceptance of the
assignment of this Lease.
     Section 12.02. If this Lease is assigned, whether or not in violation of
the provisions of this Lease, Landlord may collect rent from the assignee. If
the Demised Premises or any part thereof is sublet or is used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Landlord
may, after default by Tenant, and expiration of Tenant’s time to cure such
default, collect rent from the sub-tenant or occupant. In either event, Landlord
may apply the net amount collected to the rents herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of the provisions of Section 12.01, or the acceptance of the assignee, subtenant
or occupant as tenant, or a release of Tenant from the further performance by
Tenant of Tenant’s obligations under this Lease. The consent by Landlord to
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the express written
consent of Landlord to any other or further assignment, mortgaging or subletting
or use or occupancy by others not expressly permitted by this Article.
     Section 12.03. Tenant, without the necessity of Landlord’s prior consent,
may assign or

11



--------------------------------------------------------------------------------



 



transfer its entire interest in the Lease and the leasehold estate hereby
created or sublet the whole of the Demised Premises on one or more occasions to
a “successor corporation” or “affiliate” of Tenant, as such terms are
hereinafter defined, provided that Tenant shall not be in default in any of the
terms, covenants, conditions and agreements of this Lease, including but not
limited to the payment of the Fixed Minimum Rent or Additional Rent payable by
Tenant hereunder. A “successor corporation” as used in this Article, shall mean
(i) a corporation into which or with which Tenant, its corporate successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions for the merger or consolidation of corporations, provided that by
operation of law or by effective provisions contained in the instruments of
merger or consolidation the liabilities of the corporations participating in
such merger or consolidation are assumed by the corporation surviving such
merger or consolidation, or (ii) a corporation acquiring this Lease and the term
hereby demised, the good will and all or substantially all of the other property
and assets of Tenant, its corporate successors or assigns, and assuming all or
substantially all of the liabilities of Tenant, its corporate successors and
assigns, or (iii) any corporate successor to a successor corporation becoming
such by either of the methods described in Clauses (i) and (ii) of this
Section 12.03; provided that, immediately after giving effect to any such merger
or consolidation, or such acquisition and assumption as the case may be, the
corporation surviving such merger or created by such consolidation or acquiring
such assets and assuming such liabilities, as the case may be, shall have
assets, capitalization, and a net worth as determined in accordance with
generally accepted principles of accounting satisfactory to Landlord in
Landlord’s reasonable judgment. The acquisition by Tenant, its corporate
successors or assigns, of all or substantially all of the assets, together with
the assumption of all or substantially all of the obligations and liabilities of
any corporation, shall be deemed to be a merger of such corporation into Tenant
for the purpose of this Article. An “affiliate” as used in this Article shall
mean an entity controlled by, controlling or under common control with Tenant,
provided that the net worth and financial condition of any such affiliate shall
be reasonably satisfactory to Landlord prior to any such transfer, assignment or
subletting becoming effective.
     Section 12.04. In the event that at any time or from time to time prior to
or during the Term of this Lease Tenant desires to sublet all or any part of the
Demised Premises, Tenant (a) shall notify Landlord in writing of the term of the
proposed subletting and the area so proposed to be sublet, and (b) Landlord
covenants not to unreasonably withhold its consent to a subletting, provided,
however, that Landlord shall not, in any event, be obligated to consent to any
such proposed subletting unless:
(a) Tenant shall furnish Landlord with the name and business address of the
proposed subtenant, a counterpart of the proposed subleasing agreement, and
satisfactory information with respect to the nature and character of the
business of the proposed subtenant together with current financial information
and references reasonably satisfactory to Landlord;
(b) In the reasonable judgment of Landlord the proposed subtenant is engaged in
a business in keeping with the standards of Landlord in that respect for the
Building;
(c) The purposes for which the proposed subtenant intends to use the portion of
the Demised Premises sublet to it are uses expressly permitted by and not
expressly prohibited by this Lease;

12



--------------------------------------------------------------------------------



 



(d) Tenant shall not have advertised or publicized in any way the availability
of all or part of the Demised Premises without prior notice to and approval by
Landlord;
(e) Tenant shall pay to Landlord immediately upon receipt thereof, a sum equal
to 100% of the amount of (i) all Fixed Minimum Rent and Additional Rent and any
other consideration paid to Tenant by any subtenant which is in excess of the
Fixed Minimum Rent and Additional Rent then being paid by Tenant to Landlord
pursuant to the terms hereof, and (ii) any other profit or gain realized by
Tenant from any such subletting; if only a part of the Demised Premises is
sublet, then the Fixed Minimum Rent and Additional Rent paid therefor by Tenant
to Landlord shall be deemed to be the fraction thereof that the area of the
sublet space bears to the entire Demised Premises; and
(f) In the case of a subletting of a portion of the Demised Premises, the
portion so sublet shall be regular in shape and suitable for normal renting
purposes.
     Each subletting pursuant to this Article shall be subject to all the
covenants, agreements, terms, provisions and conditions contained in this Lease.
Tenant covenants and agrees that notwithstanding any such subletting to Landlord
or any such subletting to any other subtenant and/or acceptance of rent or
Additional Rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Minimum Rent and Additional Rent due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease and any such violation shall
be deemed to be a violation by Tenant. Tenant further covenants and agrees that
notwithstanding any such subletting, no other and further subletting of the
Demised Premises or any part thereof shall or will be made except upon
compliance with and subject to the provisions of this Article.
     Section 12.05. No subletting shall be for a term ending later than one day
prior to the Termination Date of this Lease, and that part, if any, of the
proposed term of any sublease or any renewal or extension thereof which shall
extend beyond a date one day prior to the Termination Date or the earlier
termination of the term of this Lease, is hereby deemed to be a nullity.
ARTICLE 13
Liability
     Neither party shall be liable for (a) loss of or damage to the other’s
property, or that of any other person, entrusted to the other’s agents or
employees, (b) loss of or damage to any property of the other or of any other
person by theft or otherwise, (c) any injury or damage to any person or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, dust,
water or snow, or leaks from any part of the Building or from the pipes,
appliances or plumbing system, or from the roof, street or subsurface or any
other place or by dampness, or from any other cause whatsoever, and (d) any such
damage caused by construction of any private, public or quasi-public work. Each
party’s waiver of liability in this Article 13 shall

13



--------------------------------------------------------------------------------



 



include any liability that is caused by the waiving party’s negligent acts or
omissions or willful misconduct.
ARTICLE 14
Condemnation
     Section 14.01. In the event that the whole or a substantial portion of the
Demised Premises shall be condemned or taken in any manner for any public or
quasi-public use, this Lease and the term and estate hereby granted shall
forthwith cease and terminate as of the date of vesting of title. In the event
that only a part of the Demised Premises shall be so condemned or taken, then,
effective as of the date of vesting of title, the rent and all other sums
payable by Tenant hereunder for such part shall be equitably abated and this
Lease shall continue as to such part not so taken. In the event that only a part
of the Demised Premises shall be so condemned or taken, then (a) if Tenant’s use
or occupancy of the Demised Premises will, in Tenant’s reasonable judgment be
adversely affected thereby, Tenant may, at its option, terminate this Lease and
the term and estate hereby granted, as of the date of such vesting of title, by
notifying Landlord in writing of such termination within 20 days following the
date on which Tenant shall have received notice of vesting of title, or (b) if
Tenant does not elect to terminate this Lease, as aforesaid, this Lease shall be
and remain unaffected by such condemnation or taking, except that the Fixed
Minimum Rent shall be abated to the extent, if any, hereinbefore provided. In
the event that only a part of the Demised Premises shall be so condemned or
taken and this Lease and the term and estate hereby granted are not terminated
as hereinbefore provided, Landlord will, at its expense, restore with reasonable
diligence the remaining portions of the Demised Premises as nearly as
practicable to the same condition as it was in prior to such condemnation or
taking.
     Section 14.02. In the event of termination in any of the cases hereinabove
provided, this Lease and the term and estate hereby granted shall expire as of
the date of such taking with the same effect as if that were the date
hereinbefore set for the expiration of the term of this Lease, and the rent
hereunder shall be apportioned as of such date.
     Section 14.03. In the event of any condemnation or taking hereinabove
mentioned of all or a part of the Building, Landlord shall be entitled to
receive the entire award in the condemnation proceeding, including any award
made for the value of the estate vested by this Lease in Tenant, and Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in or to any such award or any part thereof, and
Tenant shall be entitled to receive no part of such award, except that Tenant
may file a separate claim for Tenant’s trade fixtures and moving expenses,
provided the same shall not result in the diminution of Landlord’s award.
ARTICLE 15
Entry, Right to Change Public Portions
of the Building
     (a) Landlord’s agents, employees, contractors, prospective purchasers and
prospective tenants shall have the right, upon forty-eight (48) hours prior
written notice to Tenant and with

14



--------------------------------------------------------------------------------



 



the accompaniment of a representative from Tenant (if Tenant chooses to have one
present), except in an emergency, in which event only reasonable notice shall be
required, to enter the Demised Premises at reasonable hours for the purpose of
inspecting the same and for the purpose of fulfilling its obligations under
Section 7.02 hereof and for the purpose of curing any defaults under this Lease
created by or suffered by Tenant.
     (b) Except as expressly provided for herein, the exercise by Landlord of
any right described in this Article 15 shall not constitute a total or partial
eviction of Tenant, and shall not entitle Tenant to abate Rent or to make any
claim against Landlord by reason of that exercise or by reason of interruption
of Tenant’s business, or otherwise. In exercising its rights under this
Article 15, Landlord will use commercially reasonable diligence in order to
minimize disturbances to Tenant.
     (c) Landlord hereby represents and agrees to Tenant that Tenant shall have
access to the Demised Premises twenty four (24) hours a day, seven (7) days a
week.
ARTICLE 16
Bankruptcy
     To the full extent permissible under the Bankruptcy Reform Act of 1978,
specifically Section 365 thereof (11 U.S.C. 365) or any successor thereto, it
shall be a default under this Lease if Tenant shall file a voluntary petition in
bankruptcy or take the benefit of any insolvency act or be dissolved or
adjudicated a bankrupt, or if a receiver shall be appointed for its business or
its assets and the appointment of such receiver is not vacated within one
hundred twenty (120) days after such appointment, or if it shall make an
assignment for the benefit of its creditors, then and forthwith thereafter the
Landlord shall have all the rights provided in Paragraph 16 above in the event
of nonpayment of Rent.
ARTICLE 17
Defaults and Remedies and Waiver of Redemption
     Section 17.01. (a) Events of Default. If any one or more of the following
events (hereinafter called “Event of Default”) shall occur, that is to say:
(i) If Tenant shall default in the timely payment of any part of the Rent, or
any installment thereof, and such default shall remain uncured beyond ten
(10) days after notice that it is due and payable; or
(ii) If Tenant fails in the observance or performance of any of its other
covenants, agreements or conditions provided for in this Lease on Tenant’s part
to be observed or performed, except as hereinafter separately set forth in
subsection (iii) hereof, (whether or not particularly specified elsewhere herein
as a default) and shall allow such failure to continue for a period of thirty
(30) days after written notice thereof by or on behalf of Landlord; provided,
however, that if such failure is incapable of practicably being cured with
diligence within such thirty (30) day period and if Tenant shall proceed
promptly to cure the same and thereafter shall prosecute such curing with
diligence to completion,

15



--------------------------------------------------------------------------------



 



then the time period within which such failure may be cured shall be extended
for such period as may be necessary to complete the curing of the same with
diligence,
then, and in each and every such case, Landlord such be entitled to avail itself
of the remedies hereinafter set forth.
     (b) Remedies of Landlord. If any Event of Default occurs, then and in each
such case, Landlord may treat the occurrence of such Event as a breach of this
Lease and, in addition to any and all other rights or remedies of Landlord set
forth in this Lease or at law or in equity provided, it shall be, at the option
of Landlord without further notice or demand of any kind toTenant, the right of
Landlord:
(i) to declare the Lease Term ended and reenter the Demised Premises and take
possession thereof and remove all persons therefrom, and Tenant shall have no
further claim thereof or thereto. Landlord shall, notwithstanding any such
termination of this Lease, be entitled to recover from Tenant as damages (all of
which shall be immediately due and payable) any unpaid Rent, including interest
thereon, due and owing as of the date of termination; or
(ii) to bring suit for the collection of Rent, as it accrues pursuant to the
terms of this Lease, and damages (including, without limitation, reasonable
attorneys’ fees and the reasonable cost of renovating the Demised Premises)
without retaking possession of the Demised Premises or canceling this Lease or
after retaking possession of said Demised Premises and/or canceling this Lease;
or
(iii) to re-enter or retake possession of the Demised Premises from Tenant by
summary proceedings and to remove or cause to be removed, Tenant or any other
occupants from the Demised Premises in accordance with applicable Legal
Requirements. In the event of any such ouster, Landlord shall have the right but
not the duty to rent or lease the Demised Premises to some other person firm or
corporation upon such terms and conditions and for such rental as the Landlord
may deem proper and to collect said rental and any other rental that may
thereafter become payable. Notwithstanding the foregoing, Landlord shall make a
reasonable effort to mitigate its damage. In the event of any entry or taking
possession of the Demised Premises as aforesaid, Landlord shall remove therefrom
all or any part of the personal property located therein and may place the same
in storage at a public warehouse at the expense and risk of the owner or owners
thereof.
     (c) Fees and Expenses. If either Landlord or Tenant shall default in the
performance of any covenant on its part to be performed by virtue of any
provision in this Lease and, if in connection with the enforcement of the
non-defaulting party’s rights or remedies, such non-defaulting party shall
properly and reasonably incur fees and expenses for services rendered (including
reasonable attorneys’ fees), then such fees and expenses shall, if said
non-defaulting party shall prevail in litigation, be immediately reimbursed by
the defaulting party on demand. Notwithstanding the foregoing, in the event the
Landlord shall file any legal action for the collection of Rent or any eviction
proceeding, whether summary or otherwise, for the non-payment of Rent and Tenant
shall make payment of such Rent due and payable prior to the rendering of any
judgment and not pursuant to any written settlement agreement, then

16



--------------------------------------------------------------------------------



 



Landlord shall be entitled to collect, and Tenant shall be obligated to pay, all
court filing fees and the reasonable fees of Landlord’s attorneys.
     (d) Right of Redemption: Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being evicted or dispossessed for any cause, or in the event Landlord
obtains possession of the Demised Premises by reason of the violation by Tenant
of any of the covenants and conditions of this Lease, or otherwise.
ARTICLE 18
Landlord’s Right to Perform Tenant’s Obligations
     If Tenant shall default in the observance or performance of any term or
covenant on its part to be observed or performed under or by virtue of any of
the terms or provisions in any Article of this Lease, Landlord, without being
under any obligation to do so and without thereby waiving such default, may
remedy such default for the account and at the expense of Tenant. If Landlord
makes any expenditures or incurs any obligations for the payment of money in
connection therewith, including, but not limited to, reasonable attorney’s fees
in instituting, prosecuting or defending any action or proceeding, such sums
paid or obligations incurred with interest and costs shall be deemed to be
Additional Rent hereunder and shall be paid to Landlord by Tenant on demand.
ARTICLE 19
Covenant of Quiet Enjoyment
     Landlord covenants that upon Tenant paying the Fixed Minimum Rent and
Additional Rent and observing and performing all the terms, covenants and
provisions of this Lease on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the Demised Premises, subject nevertheless to
the terms and conditions of this Lease.
ARTICLE 20
Services and Equipment
     During the term of this Lease, all customary Building services, including
maintenance and cleaning will be provided by Tenant utilizing reputable service
providers selected by Tenant.
ARTICLE 21
Real Estate Taxes and Utility Payments
     Section 21.01. (a) Tenant shall, commencing on the Commencement Date, pay
and discharge punctually, as and when the same shall become due and payable,
directly to the charging governmental, municipal or other charging entity and/or
service provider, all taxes, special and general assessments (including, without
limitation, assessments for municipal

17



--------------------------------------------------------------------------------



 



improvements), water rents, rates and charges, sewer rents and other
governmental impositions and charges of every kind and nature whatsoever,
extraordinary as well as ordinary (hereinafter referred to as “Taxes”), and each
and every installment thereof which shall or may during the term of this Lease
be charged, levied, laid, assessed, imposed, become due and payable, or liens
upon or for or with respect to the Demised Premises or any part thereof, or the
Rent payable hereunder, or any buildings, appurtenances or equipment thereon or
therein or any part thereof, together with all interest and penalties thereon,
under or by virtue of all present or future Legal Requirements (all of which
shall also be included in the term Taxes as heretofore defined) and all sewer
rents and charges for water, steam, heat, gas, hot water, electricity,
telephone, data, light and power, and other utility service or services,
furnished to the Demised Premises or the occupants thereof during the term of
this Lease (hereinafter referred to as “Utility Expenses”). In the event that
any such Taxes are not charged or invoiced directly to Tenant, but to Landlord,
Landlord shall provide Tenant with a copy of any invoice for such Taxes within
five (5) days of Landlord’s receipt of same and Tenant shall pay such charges to
Landlord as Additional Rent as and when same become due and payable. In such
event, Tenant shall not be responsible for payment of any fines, fees, interest,
costs or expenses associated with any delay in payment of Taxes attributable to
a delay, on Landlord’s part, to timely furnish a copy of any invoice for such
Taxes to Tenant.
ARTICLE 22
Electric Service to Demised Premises
     Section 22.01. Tenant shall pay directly to the electrical utility company
for all electricity usage charged to the Building and Tenant shall make
arrangements to be billed directly by the utility company.
     Section 22.02. Landlord shall not be liable in any way to Tenant for any
failure or defect in the supply or character of electric energy furnished to the
Demised Premises by reason of any requirement, act or omission of the public
utility serving the Building with electricity or for any other reason not
attributable to the Landlord. Tenant shall furnish and install all lighting
tubes, lamps, bulbs and ballasts required in the Demised Premises, at Tenant’s
expense.
     Section 22.03. Tenant’s use of electric energy in the Demised Premises
shall not at any time exceed the capacity of any of the electrical conductors,
wiring, insulation or other equipment in or otherwise serving the Demised
Premises and Tenant may not use any electrical equipment which, will overload
such installations.
ARTICLE 23
Broker
     The parties represent to each other that they have, respectively, dealt
with no broker in connection with this Lease other than Cushman & Wakefield of
Connecticut, Inc. (to whom no commission is due pursuant to the terms of a
separate agreement with Tenant) and that no other broker brought this
transaction to their respective attentions. Each party shall indemnify the

18



--------------------------------------------------------------------------------



 



other party and hold it harmless from any and all claims, successful or not, for
brokerage commissions by any broker in connection with this transaction
including, without limitation, reasonable legal fees and disbursements, provided
that any such claim shall be based on facts other than as represented herein by
the indemnifying party.
ARTICLE 24
Subordination
     Section 24.01. This Lease is subject and subordinate to all mortgages which
may now or hereafter affect the Land and Building and to all renewals,
modifications, amendments, consolidations, replacements, or extensions thereof.
This Lease is also subject and subordinate to any underlying lease affecting all
or a portion of the Demised Premises, and to all mortgages which may now or
hereafter affect such lease and to all renewals, modifications, amendments,
consolidations, replacements or extensions thereof. This clause shall be
self-operative and no further instrument of subordination shall be required by
any Landlord or any underlying Landlord or by any mortgagee. In confirmation of
such subordination, Tenant shall execute promptly any certificate or agreement
that Landlord may reasonably request, and failure to do so shall be deemed an
Event of Default by Tenant hereunder.
     Section 24.02. Notwithstanding the provisions of Section 24.01, Tenant
agrees that neither the cancellation nor termination of any underlying lease to
which this Lease is subject and subordinate, nor any foreclosure of a mortgage
affecting the Demised Premises, nor the institution of any suit, action, summary
or other proceeding against Landlord herein or any successor landlord, or any
foreclosure proceeding brought by the holder of any such mortgage to recover
possession of such property, shall by operation of law or otherwise result in
cancellation or termination of this Lease or the obligations of Tenant
hereunder, and upon the request of any such Landlord, successor landlord, or the
holder of such mortgage, Tenant covenants and agrees to execute an instrument in
writing, satisfactory to such successor landlord or to any successor to
Landlord’s interest in the Demised Premises, or to the holder of such mortgage
or to the purchaser of the mortgaged premises in foreclosure, whereby Tenant
attorns to such successor in interest, provided that Tenant shall simultaneously
receive a non-disturbance agreement from any such successor landlord, holder of
such mortgage or purchaser of the Demised Premises in foreclosure.
ARTICLE 25
Estoppel Certificate
     Tenant agrees, at any time, and from time to time, upon not less than
twenty (20) days’ prior notice by Landlord, to execute, acknowledge and deliver
to Landlord, a statement in writing addressed to Landlord certifying that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the Fixed Minimum Rent,
Additional Rent and other charges have been paid, and stating whether or not to
the best knowledge of the signer of such certificate, there exists any default
in the performance of any covenant, agreement, term, provision or condition
contained in this Lease, and if so, specifying each such default of which the
signer may have know ledge, it being intended that any such statement

19



--------------------------------------------------------------------------------



 



delivered pursuant hereto may be relied upon by Landlord and any mortgagee or
prospective mortgagee of any mortgage affecting the Building or the Building and
the Land and by any landlord under an underlying lease affecting the Building.
ARTICLE 26
Surrender of Premises
     Upon the expiration or other termination of the term of this Lease, Tenant
shall quit and surrender the Demised Premises in good order and condition,
ordinary wear and tear and damage by fire or other casualty, the elements and
any cause beyond Tenant’s control excepted, and shall remove all its property
therefrom, except as otherwise provided in this Lease. No holding over by Tenant
shall be construed as an extension of this Lease or a renewal of the term
hereof, provided (a) Tenant’s obligation to observe or perform this covenant
shall survive the expiration or other termination of the term of this Lease; and
(b) in the event of any such holding over, the Fixed Minimum Rent for any
holding over period shall be equal to $                                        
per month.
ARTICLE 27
Miscellaneous
     Section 27.01. Successors and Assigns. The covenants, conditions and
agreements contained in this Lease shall bind and enure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors,
and, except as otherwise provided herein, their assigns.
     Section 27.02. Definitions of Landlord. The term “Landlord” wherever used
in this Lease shall be limited to mean and include only the owner or owners at
the time in question of the Building, or a mortgagee in possession, so that in
the event of any sale, assignment or transfer of the Building, such assigning
owner or mortgagee in possession shall thereupon be released and discharged from
all covenants, conditions and agreements of Landlord hereunder, but such
covenants, conditions and agreements shall be binding upon each new owner, or
mortgagee in possession for the time being of the Building, until sold, assigned
or transferred.
     Section 27.02. Notices. Any notice, request or demand permitted or required
to be given by the terms and provisions of this Lease, or by any law or
governmental regulation, either by Landlord to Tenant or by Tenant to Landlord,
shall be in writing and unless otherwise required by such law or regulation such
notice, request or demand shall be given by any of the following means:
(a) personal delivery (including, without limitation, overnight delivery,
courier or messenger services), or (b) registered or certified, first-class
United States mail, postage prepaid, return receipt requested. Notice by a
party’s counsel shall be deemed to be notice by such party. All notices to the
Tenant shall be sent to the Demised Premises. Such addresses may be changed by
notice to the other parties given in the same manner as provided above. Any
notice, demand or request sent (x) pursuant to subsection (a) shall be deemed
received upon such personal delivery, and (y) pursuant to subsection (b) shall
be deemed received three (3) days following deposit in the mail.

20



--------------------------------------------------------------------------------



 



                 
 
  If to Landlord:                          
 
                             
 
                             
 
               
 
  With a copy to:                          
 
                             
 
                             
 
                    If to Tenant:   U.S.T. Inc.             100 West Putnam
Avenue             Greenwich, Connecticut 06830    
 
      Attn:        
 
         
 
   
 
                    With a copy to:   Bruce F. Cohen, Esq.             Fogarty
Cohen Selby & Nemiroff             88 Field Point Road             Greenwich, CT
06830    

     Section 27.04. No Waiver; Entire Agreement. The failure of either party to
seek redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease, shall not prevent a subsequent act, which
would have originally constituted a violation, from having all the force and
effect of an original violation. The receipt by Landlord of rent with knowledge
of the breach of any covenant of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived by either
party, unless such waiver is in writing signed by such party. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.
     Section 27.05. Entire Agreement. This Lease with the schedules annexed
hereto contain the entire agreement between Landlord and Tenant and any
agreement hereafter made between Landlord and Tenant shall be ineffective to
change, modify, waive, release, discharge, terminate or effect an abandonment of
this Lease, in whole or in part, unless such agreement is in writing and signed
by the party against whom enforcement of the change, modification, waiver,
release, discharge, termination or the effecting of the abandonment is sought.
     Section 27.06. Enforceability. If any term or provision of this Lease
shall, to any extent be invalid or unenforceable, the remainder of this Lease
shall not be affected thereby and the balance of the terms and provisions of
this Lease shall be valid and enforceable to the fullest extent either hereunder
or as permitted by law.
     Section 27.07. Captions. The captions of Articles in this Lease are
inserted only as a matter of convenience and for reference and they in no way
define, limit or describe the scope

21



--------------------------------------------------------------------------------



 



of this Lease or the intent of any provision thereof.
     Section 27.08. No Representations by Landlord. Landlord or Landlord’s
agents have made no representations or promises with respect to the Building,
the Land or the Demised Premises except as herein expressly set forth and no
rights, easements or licenses are acquired by Tenant by implication or otherwise
except as expressly set forth in the provisions of this Lease.
     Section 27.09. Governing Law. This Agreement is to be governed by and
construed under the laws of the State of Connecticut
[Remainder of page was intentionally left blank]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed
this Lease as of the day and year first above written.

                  In the Presence Of:       LANDLORD:                  
 
               
 
               
 
               
 
      By:        
 
      Title:  
 
   
 
      Name:  
 
   
 
         
 
   
 
                        TENANT:             U.S.T. INC.    
 
               
 
               
 
               
 
      By:        
 
      Title:  
 
   
 
      Name:  
 
   
 
         
 
   

23



--------------------------------------------------------------------------------



 



          STATE OF CONNECTICUT)             ss: Greenwich  
                                        , 2007 COUNTY OF FAIRFIELD)        

     Personally appeared                                               
                , of                                                 
               signer and sealer of the foregoing instrument and acknowledged
the same to be his free act and deed and the free act and deed of said
                                                                , before me.

     
 
   
 
  Notary Public

          STATE OF CONNECTICUT)             ss: Greenwich  
                                        , 2007 COUNTY OF FAIRFIELD)        

     Personally appeared
                                                            , the
                                         of U.S.T. Inc., signer and sealer of
the foregoing instrument and acknowledged the same to be his/her free act and
deed and the free act and deed of said corporation, before me.

     
 
   
 
  Notary Public

24



--------------------------------------------------------------------------------



 



SCHEDULE A
LEGAL DESCRIPTION

25